 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. S. P. Industries,Inc., d/b/a TheLarimer PressandGraphic Arts InternationalUnion, Local No.276, AFL-CIO. Case 27-CA-4338January 14, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn August 20, 1975, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, the Acting GeneralCounsel filed an answering brief, and the ChargingParty filed cross-exceptions and a brief in support ofitscross-exceptionsand in opposition to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge to theextent consistent herewith.1.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) of theAct by certain statements and remarks of Scott 2 toemployees during the preelection campaign and afterthe election? We likewise agree with the Administra-tive Law Judge's finding that, by changing its policyof retaining employees to perform nonproductivework when regular work was not available, and re-quiring them to clock out on the completion of thejob on which they were working and call in to inquirewhether work was available for them, in retaliationagainst its employees for designating the Union astheir bargaining agent. Respondent violated Section8(a)(1) of the Act.2.The Administrative Law Judge found that, byreducing the hours of employees Filben, Erlacher,Olguin, Botello, and Gonzalez, requiring them to callt In the absence of exceptions thereto, we adoptpro formathe Adminis-trative Law Judge's conclusion that Respondent did not violate Sec 8(a)(1)of the Act as a result of the statement of its representative, Scott, to employ-ee Olgum that Respondent would operate its business as it pleased eventhough the Union had won the election.2While having no official title, Scott acts as an adviser to Respondent'sboard of directors and is Respondent's highest managerial official3As found by the Administrative Law Judge, these statements includedthe following remarks the employee's wages would be reduced rather thanincreased if the Union became bargaining agent, Respondent would refuseto bargain with the Union and would go bankrupt before doing so, and theemployees were in the predicament in which they found themselves after theelection because they had voted for the Unionin on a daily basis to determine whether work wasavailable for them and laying off these employees,temporarily or permanently, and by discharging em-ployee Filbert and thereafter failing and refusing toreinstate him, all because these employees had en-gaged in protected union activity, Respondent violat-ed Section 8(a)(3) of the Act. For the reasons setforth by the Administrative Law Judge, we agreewith these findings.3.The Charging Party has excepted to the Admin-istrative Law Judge's findings that Respondent didnot violate the Act by instituting certain changes inthe working conditions of its employees; by refusingto grant a wage increase to employee Halter; and byScott's statement to Halter that, since he had alwaysworked in union shops, he should let the Union gethim a raise. We find merit in these exceptions.The Changes in Working ConditionsThe changes in working conditions were an-nounced by Scott to each employee individually onthe morning of November 18, 1974,4 the first regularworking day following the election that was won bytheCharging Party. Each employee was informed,inter alia,that: employees would not be permitted toleave their work stations, except in connection withtheir duties and they were not to engage in personalconversation among themselves unrelated to theirwork; they would be required to eat their lunches inthe company lunchroom and lunch periods wouldthereafter be staggered; they would be required topunch out when they had completed their last job ofthe day and call in each day to ascertain whetherthere would be work for them the following day; andthe Respondent was discontinuing its policy of pro-viding free coffee for employees. The employees werewarned by Scott that a violation of any of these ruleswould subject them to dismissal.As noted above, the Administrative Law Judgefound only that the institution of the call-in rule vio-lated Section 8(a)(I) of the Act. The remainder of theabove changes were found by the AdministrativeLaw Judge to be nonretaliatory and therefore notviolative of the Act. Contrary to the AdministrativeLaw Judge, we believe that the record supports theconclusion that these other changes were, like thecall-in rule, instituted in retaliation against the em-ployees for designating the Charging Party as theircollective-bargaining agent. Thus, as in the case ofthe call-in rule, each of the other changes was an-nounced on the first regular working day after theCharging Party had won the election. As discussedbelow, the record discloses no legitimate explanation4 All dates herein are 1974 unless otherwise indicated.222 NLRB No. 29 THE LARIMERPRESS221for the timing of any of these changes.With respect to the rule against unnecessary talk-ing and visiting, the Respondent states that it wasmerely reiterating a policy which had always existedin its plant. Even assuming, as the Respondent con-tends, that it previously had some form of ruleagainst talking and visiting and had occasionallywarned employees about engaging in such activity, itisclear that prior to the Charging Party's electionvictory the Respondent's attitude regarding this poli-cy had been one of permissiveness. Further, the rec-ord does not reveal that the Respondent had everinformed the employees, as it did on November 18,that unnecessary talking or visiting would be groundsfor dismissal.With respect to the discontinuance of free coffeefor the employees, the Respondent asserts that thispolicy was implemented as an economy measure andbecause large quantities of coffee were missing.These assertions are not supported by the record. Bythe Respondent's own admission, the decision to dis-continue providing free coffee was made in Decem-ber 1973. Thereafter, Scott was allegedly engaged inattempting to procure the installation of a coffeevending machine. However, no announcement wasmade to the employees at any time prior to Novem-ber 18 that Respondent was either discontinuing thepolicy or arranging to install a coffee vending ma-chine. Further, the November 18 announcement ofthe discontinuance of free coffee came at a timewhen no final arrangements had been made for theinstallation of a coffee vending machine.The employees' lunch period was changed on No-vember 18 in the following manner. First, staggeredlunch periods were implemented in place of the pre-vious single lunch period. Second, the employeeswere told that they must either eat in the lunchroomor eat off the Respondent's premises. Prior to No-vember 18, many of the employees ate lunch in otherareas of the plant. Respondent contends that it initi-ated the staggered lunch periods in response to em-ployee complaints about the crowded lunchroom andalso to obtain adherence to an alleged policy againstemployees eating lunch in areas of the plant otherthan the lunchroom. These contentions are not sup-ported by the record. As found by the AdministrativeLaw Judge, few employees actually used the lunch-room. Further, while Respondent alleges that it had apolicy against employees eating in areas other thanthe lunchroom and had frequently told employees toeat only in the lunchroom, the record reveals thatuntil November 18 no such policy was ever enforced.Finally, as with the other changes, prior to Novem-ber 18 the employees were never warned that theywould be dismissed for eating in plant areas otherthan the lunchroom.In sum,the record reveals no legitimate explana-tion for the timing of any of the above-mentionedchanges in working conditions.We find,therefore,that these changes, which occurred in conjunctionwith Respondent's other pervasive unfair labor prac-tices, constitute violations of Section 8(a)(1) of theAct.Douglas HalterThe Administrative Law Judge credited employeeHalter's testimony that in the course of a salary re-view meeting Scott stated to Halter that he, Halter,had exclusively worked in union shops and he should"let the [expletive deleted] union get you yourraise." 5Although creditingHalter'sversionofScott's statement, the Administrative Law Judge con-cluded that Scott's statement did not constitute athreat of reprisal and Halter had not been discrimi-natorily denied a wage increase. We do not agree.That Scott's statement to Halter constituted a threatof reprisal is evident from the statement itself. Fur-ther,where, as here, such a statement is made in thecontext of other pervasive unfair labor practices, in-cluding numerous coercive statements by Scott toother employees, there can be no doubt as to thethreatening nature of the statement.That Halter was discriminatorily denied a wage in-crease is supported by evidence in the record otherthan Scott's statement to Halter. Thus, Halter testi-fied that, pursuant to his discussions with Plant Su-perintendent Ewing he had agreed to a starting wagerate of $4.25 per hour, with the understanding that hewould be reviewed within 2 weeks and given a raise ifRespondent felt he was worthy of more money. Ew-ing denied that he made such a statement to Halterand testified that he merely told Halter that undercompany policy his wages would be reviewed in 3months. The Administrative Law Judge, while notingthe testimony of both Halter and Ewing, did not spe-cifically conclude whether Ewing had in fact prom-isedHalter that he would be reviewed within 2weeks. As noted above, a meeting to review Halter'ssalary was held within approximately I month afterHalter started working for the Respondent. Based onthis and the fact that Halter's testimony was other-wise credited, we find that Ewing did in fact promiseto review Halter's wages within 2 weeks after Halterstarted working for Respondent. In addition, the rec-ord reveals nothing which would suggest thatHalter's work had been less than satisfactory. On the5This meeting occurred in late November or early December, approxi-mately I month after Halter started working for the Respondent. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDcontrary, Halter testified without contradiction thatduring the course of the salary review meeting he wastold that the quality of his work was very good.Based on the foregoing, we find that, by Scott'sstatement to Halter, Respondent violated Section8(a)(1) of the Act. We further find that Respondentviolated Section 8(a)(1) and (3) of the Act by Scott'srefusal to grant a wage increase to Halter.4.The Respondent has excepted to the Adminis-trative Law Judge's finding that a bargaining order iswarranted in this case because of the pervasive na-ture of the Respondent's unfair labor practices. Wefind merit in the Respondent's exceptions. As foundby the Administrative Law Judge, on May 21, 1975,the Board certified the Charging Party as the exclu-sive bargaining representative of the Respondent'semployees in a stipulated production and mainte-nance unit. Although, as found by the Administra-tive Law Judge, the Respondent's unfair labor prac-tices are sufficiently pervasive to justify a bargainingorder, such an order is unnecessary under the cir-cumstances of this case since the Charging Party hasalready been certified as the exclusive bargainingrepresentative of the Respondent's employees .6Additional Conclusions of LawInsert the following after paragraph 5 of the Ad-ministrative Law Judge's Conclusions of Law andrenumber the remaining paragraphs accordingly."6.By informing its employees that they were notto engage in any unnecessary talking or visiting; bychanging the employees' lunch period from a singlelunch period to staggered lunch periods and inform-ing its employees that they were only to eat in itslunchroom and not in other parts of the plant; by6 SeeFree-Flow Packaging Corporation,219 NLRB No. 119 (1975), wherethe Board concluded that a bargaining order, although otherwise justifiedby the employer's unfair labor practices, was not warranted because theunion had won the election and was entitled to certification Unlike thesituation inFree-Flow,the certification in this case issued some monthsbefore the decision herein However, we do not find this distinction determi-native since the record does not reveal that the Respondent has refused tobargain with the Charging Party subsequent to the certificationWe furthernote that neither the General Counsel nor the Charging Party has contestedRespondent's assertion that since the Board issued its certification it hasrecognized the Charging Party and has proceeded to engage in extensivenegotiations and bargaining. Finally, we do not share our colleague's appar-ent concern that at this time the certification has less than 6 months to run,since the mere fact that the certification year will expire does not relieve theRespondent of its duty to bargain with the Charging PartyMember Fanning would affirm the Administrative Law Judge in grantinga Gusel-type bargaining order. In theFree-Flowcase cited above no certifi-cation had issued at the time of the Board's Order However, in the instantcase the certification was issued May 21, 1975, and at this time has less than6 months to run Though the Respondent may now be bargaining as itcontends, in the circumstances Member Fanning would order it to bargainbased on the serious unfair labor practices found in this proceeding Thisapproach will obviously reinforce the continuing duty to bargain after acertification year which the majority here appears to maximizediscontinuing its policy of providing free coffee to itsemployees; and by stating to Douglas Halter thatsince he had always worked in union shops he shouldlet the Union get him a raise, in retaliation againstthe employees for designating the Union as their col-lective`bargaining agent, Respondent interfered with,restrained, and coerced its employees in violation ofSection 8(a)(1) of the Act.""7. By denying Douglas Halter a wage increase onor about the end of November 1974, Respondent hasengaged in an unfair labor practice within the mean-ing of Section 8(a)(3) and has thereby interfered withand coerced employees in the exercise of rights guar-anteed in Section 7, thereby violating Section 8(a)(1)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,M. S. P. Industries, Inc., d/b/a The Larimer Press,Denver, Colorado, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Graphic Arts In-ternational Union, Local No. 276, AFL-CIO, or inany other labor organization of its employees, by re-ducing their hours of work, laying off_ or otherwiseterminating or refusing to reinstate any of its em-ployees, or in any manner discriminating in regard tothe hire or tenure or terms or conditions of employ-ment of any of its employees or engaging in any actsof retaliation against said employees because theyhad voted to elect the Union as their bargainingagent or because of their union affiliation or activi-ties.(b) Stating to employees that wages should be re-duced rather than increased under union conditions;that it would refuse to bargain with the "Union andwould go bankrupt before doing so; that the employ-eeswere in the predicament in which they foundthemselves because they had voted for the Union;and that because they had worked in union shopsthey should let the Union get them theirraises.(c)Changing working conditions of its employeesbecause they had selected the Union as their bargain-ing representative.(d)Denying wage increases to its employees be-cause they had selected the Union as their bargainingrepresentative.(e) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theright to self-organization, to form labor organiza-tions, to loin or assist Graphic Arts International THE LARIMER PRESS223Union, Local No. 276, AFL-CIO, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, to engage in otherprotected concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act, or to refrainfrom any and all such activities, except to_the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of, employment, as authorized in Section8(a)(3) of the Act.2.Take- the following affirmative action which, itis found, will effectuate the policies of the Act:(a)Offer John Filben and Rodney Olguin imme-diate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority and other rights and privileges, and makeeach of them, as well as Henry Erlacher, GonzaloBotello, and Rafael Gonzalez, whole forlany loss ofearnings they may have suffered by reason of thediscrimination against them, in the manner set forthin the section of the Administrative Law Judge's De-cision entitled "The Remedy."(b)Make Douglas Halter whole by paying to himthe difference between his actual wages and the wag-es he would have received had he not been denied awage increase about the end of November 1974.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the-terms of this Order.(d) Post at its plant in Denver, Colorado, copies ofthe attached notice marked "Appendix." 7 Copies ofsaid notice,- on forms provided by the Regional Di-rector for Region 27, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.r In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."IT IS FURTHER ORDERED that in all other respects thecomplaint be dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inGraphic Arts International Union, Local No.276, AFL-CIO, or any- other labor organizationof our employees, by reducing the number ofhours of work, laying off, or otherwise discrimi-nating in regard to the hire and tenure or termsor conditions of employment of our employeesbecause of their union affiliation or protectedconcerted activities, except -to the extent author-ized by the proviso to Section 8(a)(3) of the Act,as amended.WE WILL NOT make statements to our employ-ees that wages will be reduced rather than in-creased under union conditions; that we will re-fuse to bargain with the Union and go bankruptbefore doing so; that our employees are in thepredicament in which they find themselves be-cause they voted for the Union; or that wageincreases will be denied because our employeeshave selected the Union as their bargaining rep-resentative.-WE WILL NOT change the working conditionsof our employees because they have selected theUnion as their bargaining representative.WE WILL NOT deny wage increases to our em-ployees because they selected the Union as theirbargaining representative.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, to formlabor organizations, to join or assist GraphicArts International Union, Local No. 276, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities forthe purpose of mutual aid or protection, or torefrain from engaging in any and all of such ac-tivities, except to the extent that said rights maybe affected by an agreement requiring member-ship in a labor organization as authorized inSection 8(a)(3) of the Act.WE WILL offer John Filben and Rodney 01-guin immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, with- 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDout prejudice to their seniority and other rightsand privileges, and make each of them, as wellas Henry Erlacher, Gonzalo Botello, and RafaelGonzalez, whole for any loss of earnings theymay have suffered by reason of the discrimina-tion against them.WE WILL make Douglas Halter whole by pay-ing to him the difference between his actualwages and the wages he would have receivedhad he not been denied a wage increase about.the end of November 1974.All our employees are free to become and remainor refrain from becoming or remaining members ofthe above-named labor organization or any other la-bor organization, except to the extent that such rightmay be affected by an agreement authorized by Sec-tion 8(a)(3) of the Act.M. S. P. INDUSTRIES,,INC., d/b/a THELARIMER PRESSDECISIONRespondent's answer admits generally the proceduraland jurisdictional allegations of the complaint, and admitsand denies other allegations of the complaint but deniesgenerally that it has engaged in any unfair labor practices.;Pursuant to due notice, a hearing was held before me onApril 1 to 4, inclusive, April 9 to 11, inclusive, and April 21to 23, inclusive, 1975, at Denver, Colorado. All partieswere represented by counsel, were afforded full opportuni-ty to be heard, to examine and cross-examinewitnesses, tointroduce oral and documentary evidence relevant and ma-terial to theissues, toargue orally, and to file briefs andproposed findings of fact and conclusions of law. At theclose of the General Counsel's case,Respondent moved todismiss the complaint for failure to establisha prima faciecase. The motion was denied, with leave to renew prior tothe close of the hearing. The motion was not renewed. TheGeneral Counsel's motion to conform the pleadings to theproof with respect to formal matters was allowed. Pursuantto an extension duly granted, all parties filed briefs dulypostmarked May 28,` 1975. Only Respondent has filed pro-posed findings of fact or conclusions of law, which are dulydisposed hereinafter. Upon the entire record in the case,and based upon the appearance and demeanor of the wit-nesses, and the briefs of the parties, which have been dulyconsidered, I make the following:STATEMENT OF THE CASEIRVING RoGOSIN, Administrative Law Judge: The com-plaint, issued January 31, 1975, as amended at the hearingupon prior notice, alleges that Respondent has engaged in,and is engaging in, unfair labor practices within the mean-ing of Sections 8(a)(1) and (3) and 2(6) and (7) of the Act.Specifically, the complaint, as amended, alleges that Re-spondent (1) since about October 1, 1974, and, more par-ticularly, on or about November 18, 1974, has engaged inspecific acts of interference, restraint, and coercion, bychanging working conditions of employees because theyhad selected the Union as their bargaining representative,and by stating to employees that it would conduct its busi-ness asitwished irrespective of whether the Union won theelection; (2) on or about November 18, 1974, discharged,and has since failed and refused to reinstate Douglas Wes-cott, and has discontinued the full-time employment ofnamed employees,' and informed them that they would benotified on a day-to-day basis whether work would beavailable for them; (3) on or about December 3, laid off orterminated the employment of John Filben and RodneyOlguin, and failed and refused to reinstate them; (4) late inNovember 1974 told an employee that, since he had alwaysworked in union shops, the Union could procure a wageincrease for him; and (5) late in November 1974 deniedDouglas Halter a wage increase and thereafter, toward theend of February 1975, changed his employment statusfrom indefinite to temporary, all because, of their unionmembership and activities, and by all the foregoing con-duct, has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act .2i John Filbert, Henry Erlacher, Rodney Olgum, Gonzalo Botello, andRafael Gonzalez.2 The allegations covered by (4) and (5) were added by amendment at theFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits, anditishereby found that, at all times material herein,M. S. P. Industries, Inc., a Colorado corporation, d/b/aThe Larimer Press, has been engaged at its plant in Den-ver,Colorado, in the business of commercial printing. Inthe conduct of its business, Respondent purchases and re-ceives goods and materials valued in excess of $50,000 an-nually, directly from points outside the State of Colorado.The complaint further alleges, Respondent's answer ad-mits, and it is hereby found that, at all times material here-in,Respondent has been an employer engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, Respondent's answer admits, andit ishereby found that, atall times material herein,GraphicArtsInternationalUnion, Local No. 276, AFL-CIO, theUnionherein, has been a labor organization within themeaning of Section 2(5) of the Act.outset of the hearing.3Designations herein are as follows:The General Counsel, unless other-wise stated or required by the context,his representative at the hearing,M. S. P. Industries,Inc., d/b/a The LanmerPress, Respondent,the Com-pany, or the Employer, Graphic ArtsInternational Union, LocalNo. 276,AFL-CIO,the ChargingParty or theUnion, the National Labor RelationsAct, as amended (61 Star. 136, 73 Stat519, 29 U.S.C. Sec.151,et seq ),theAct, the NationalLaborRelations Board, the Board.The original chargewas filed and served on November26, 1974,the amended charge, on De-cember 18, 1974, the second amended charge,on January 28, 1975, and thethird amended charge,on March 6, 1975. THE LARIMERPRESS225III.THE UNFAIR LABOR PRACTICESA. The Issues1.Whether, on or about November 18, 1974, Respon-dent changed the working conditions of its employees, inspecific respects, in retaliation for the election of the Unionas their exclusive representative, in violation of Section8(a)(1) of the Act.2.Whether, on or about November 18, 1974, Respon-dent stated to employees that he would conduct his busi-ness ashe pleased irrespective of whether the -Union wonthe election, and thereby violated Section 8(a)(1) of theAct.3.Whether, late in November 1974, Respondent statedto an employee that,sincehe had always worked in unionshops, he should look to the Union to obtaina wage in-crease, thereby violating Section 8(a)(1) of the Act.4.Whether, on or about November 18, 1974, Respon-dent discontinued the full-time employment of named em-ployees, and notified them that they would be required tocall in daily to ascertain whether work would be available,thereby discriminating in regard to their hire and tenure ofemployment because of their union membership and activ-ities, inviolation of Section 8(a)(3) of the Act.5.Whether, on or about December 2, 1974, Respondentlaid off or terminated the employment of John Filben, andengaged in intermittent layoffs of Rodney Olguin, becauseof their union membership and activities, in violation ofSection8(a)(3) of the Act.6.Whether, on or about November 18, 1974, Respon-dent terminated the employment of Douglas Wescott be-cause of his union membership and activities, in violationof Section 8(a)(3) of the Act.7.Whether,-late in November 1974, Respondent deniedDouglas Halter a wage- increase and, toward the end ofFebruary 1975, changed his employment from indefinite totemporary status or laid him off permanently because ofhis union membership and activities, in violation of Section8(a)(3) of the Act.B. The Structure of the CompanyM. S. P. Industries, Inc., a Colorado corporation, orga-nized in August 1967, is engaged in the general commercialprinting business under the firm name of The LarimerPress.As a minor part of its operation, the corporationmanufactures and distributes a specialty item, under thetrademark "Tel-Guide," a plastic card containing directdialing instructions which can be-attached to a telephoneinstrument.Ray L. Scott, Respondent's highest managerial official,commenced his employment with the Companyas a sales-man onOctober 15, 1967. After working in that capacityfor 4 years, he became general manager for 2 years untilFebruary 1973, when he acquired complete supervision ofthe Company responsible only to the board of directors.Although he held no official title and served, according tohim, without salary or compensation, he considered him-self advisor to the board of directors, a title which heclaims was assigned to him by the Regional Office, pre-sumably during representation proceedings. Nancy C. (La-cey) Scott, wife of Ray Scott, the sole stockholder of thecorporation,Hubert T. Weinshienk, corporate attorney,and Betty Haasis, corporate secretary, who also serves asScott's personal secretary, constitute the board of directors.Roger Johnson, former plant superintendent, and sinceFebruary 1974, general manager, reports directly to Scott.Since September 1974, Benjamin T. Ewing has occupiedthe position of plant superintendent, succeeding John Eld-er,who held the position from late 1971 until July 1, 1974,and John Stumpf, who was employed in that capacity forabout 3 weeks from August 12, 1974, to September 6, 1974.It is conceded that, during the periods of their respectivetenure, all these persons were supervisors within the mean-ing of the Act.At the outset of Respondent's operations in 1967, it wasprimarily engaged in the printing and distribution of adver-tising for outlets such as supermarkets, shopping centers,and chain stores. At this time, only 5 percent of its businessconsisted of commercial printing. By November 1972,however, when Respondent moved its business to newquarters, it had discontinued the distribution of advertisingand devoted itself exclusively to the business of commer-cial printing.Respondent's operations are divided into three depart-ments: the art department, which prepares the copy sup-plied by the customer; the preparatory department, con-sisting of the camera and stripping department, in whichthe negatives and proofs are prepared for platemaking;and the production department, which includes the press-room, bindery, and delivery department. In general, Re-spondent secures its orders by submitting bids, based onestimates, compiled by employees designatedas "estima-tors," from timesheets maintained by employees indicatingthe time spent on specific jobs. Respondent maintains itsbooks and records so as to allocate costs, as well as revenuefrom sales, to each of these departments.C. The Representation ProceedingsThe Union filed a representation petition on September17, 1974, and on October 15, 1974, the parties entered intoa Stipulation for Certification Upon Consent Election.Pursuant to said stipulation, an election was held on No-vember 15, 1974. According to the tally of ballots, of 31eligible voters, 15 voted in favor of the Union, 6 against theUnion, and 8 voted challenged ballots. Since these ballotsdid not affect the outcome of the election, the challengeswere not resolved. Respondent filed timely objections toconduct affecting the results of the election and on January31, 1975, after an investigation, the Regional Director is-sued his report recommending that the objections be over-ruled. On February 24, 1975, Respondent filed exceptionsto the Regional Director's report, which were pending atthe time of the hearing in this proceeding. On May 31,1975, since the close of the hearing in this matter, theBoard issued its Decision and Certification of Representa-tive, adopting the Regional Director's findings and recom-mendations, and certifying the Union as the exclusive rep- 226DECISIONS OF NATIONAL LABOR- RELATIONS BOARDresentative of Respondent's employees, in the appropriateunit, as defined in the stipulation.4D. Interference,Restraint,and CoercionOn Monday morning, November 18, the first regularworking day after the-election, Ray Scott, accompanied byGeneral Manager Roger A. Johnson and Plant Superinten-dent Benjamin T. Ewing, approached the employees asthey arrived at work, and ordered them to proceed directlyto their work stations. Soon afterward, the managementrepresentatives went to each work station, where Scott an-nounced to each employee, individually, a set of workrules.Using a document prepared by Johnson after theelection, Scott told each employee that (1) employeeswould not be permitted to leave their work stations, exceptin connection with their duties; (2) they were not to engagein personal conversation among themselves unrelated totheir work; (3) they would be required to eat their lunchesin the company lunchroom; (4) the lunch period wouldthereafter be staggered; and (5) employees would be re-quired to punch out when they had completed their last jobof the day and call in each day to ascertain whether therewould be work for them the following day. Violation ofany of the rules, Scott told them, would subject them todismissal. Scott also announced that the Company was dis-continuing the policy of providing free coffee. Accordingto several employees, including Henry Erlacher and Rob-ertHammell, Scott spoke in a loud and belligerent voice,though it is probable their impression was influenced bytheir resentment of the action taken.(1)Unnecessary talking and visiting:Respondent main-tains that in stating the rule against unnecessary talkingand visiting it was merely reiterating a policy which hadalways existed in the plant, and which was specifically in-corporated in the employees' handbook, in existence atleast since the summer of 1973, long before the advent ofthe Union. The substance of this rule appears in the sectionentitled, "Safety," which states, in part "distracting conver-sation, etc., (sic) will not be tolerated." The fact that thehandbook does not specifically provide that violation ofthe rule would furnish grounds for discharge does not ren-der the rule any less enforceable.Respondent contends that it had long been concernedwithexcessivetalking and visiting among employees, andcited an interofficememorandum, dated February 20,1974, from Scott to General Manager Johnson and thenPlant Superintendent Elder, complaining of "too much vis-iting and nonproductive time," which was discussed at ameeting with these supervisors soon afterwards. Addition-ally, Johnson testified that, at a meeting held in July 1974,following Plant Superintendent Elder's resignation, wherethe need for increased productivity was discussed, Johnsonurged that a 10-percent increase in production could beachieved by eliminating needless conversation. Admitted-ly, however, Johnson did not notify employees that exces-sive talking would be cause for termination. Scott also tes-4The appropriate unit-is described asAll production and maintenance employees including Art Departmentemployees; excluding all office clerical employees, salesmen, profes-sional employees, guards and supervisors as defined by the Act.tified that he discussed the subject of excessive talking overa period of months and even years with employees Erlach-er,Filben, and employees in the art department.Early in September 1974, Scott called employees Filben,Dale Stout, and Phil Jenkins to his office ostensibly to ob-tain their opinion as to whether Plant SuperintendentStumpf should be dismissed. During this discussion, Scotttestified, he reproached them for excessive talking and re-monstrated with them that they should be setting an exam-ple for the newer employees. According to Filben, the dis-cussion was limited to Stumpf's future in the plant, and thesubject of excessive talking or visiting among employeeswas not mentioned. In view of the ultimate determinationof the issue, it is unnecessary to resolve this conflict.Stumpf was, however, subsequently discharged.Stout, leadman in the bindery, conceded that he hadbeen "chewed out" so often by both Scott and Johnson forengaging in conversations with other-employees and leav-ing his work station that he could not recall the number oftimes. Furthermore, Scott testified that he discharged twoemployees, Paul Geudner in the summer of 1973 and JohnSebring in November 1973, for violating the company ruleregarding unnecessary conversation with employees andleaving their work stations, although, in Sebring's case, headmitted that the primary consideration was lack of work,as well as visiting in other departments on working time.With respect to Erlacher, a chronic offender, accordingto Scott, he had been obliged at one time or another duringErlacher's employment to order him out of every depart-ment or area in the plant, between 25 and 50 times, warn-ing Erlacher that he would be discharged if he persisted inthis conduct. Denying Scott's testimony, Erlacher main-tained that the first time he had been warned not to leavehis work area was on November 18, although he concededthat Scott had told him to refrain from distracting Ham-mell by unnecessary conversation. Scott also testified thathe had warned Filben on three or four occasions to discon-tinue his talking and to remain at his work station. As withother employees, Filben denied that he had ever beenwarned.Apart from Scott's testimony that he complained to em-ployees repeatedly about unnecessary conversation andvisiting, the record fairly establishes that for a considerableperiod of time prior to November 18, at least as early as thetime of the issuance of the employees' handbook, in thesummer of 1973, Respondent had maintained a ruleagainst "distracting conversation," which by reasonableimplication may be held to encompass leaving one's workstation and visiting employees in other departments. In anyevent, it is sufficiently established that Respondent had re-peatedly notified employees that they were not toengage inunnecessary conversation or visiting. It is specious to arguethat because Respondent had not explicitly warned em-ployees that infraction of the rule or policy would consti-tute grounds for discharge, it was precluded from imposingsuch discipline. The handbook rule itself recites, "distract-ing conversation, etc., will not be tolerated." Granted, therule does not say, "will be grounds for discharge" or somesuch similar language. But we must not lose sight of thefact that we are not called on to decide whether an employ-ee who has been discharged for violation of the rule shouldhave reasonably been aware that the penalty for such in- THE LARIMER PRESS227fraction was discharge. It is not alleged, or contended, thatany employee involved here was discharged for this- dere-liction.The issue is-(1) whether Respondent-changed theworking conditions of its employees or announced a newpolicy with regard to unnecessary conversation and vis-iting, violation of which would render employees subject todismissal;and (2) whether such change was made in retah-ation against said employees because they had elected theUnion their bargaining agent.The record leaves little doubt that, although Scott andJohnson had reproached and admonished employees forexcessivetalking and visiting, and had actually dischargedtwo employees for this reason, Respondent's overall atti-tude regarding this policy had been one of permissiveness.Nevertheless, this -did not require Respondent to toleratethis conduct indefinitely. Respondent had a legitimate pur-pose in enforcing its policy against needless conversationand visiting and, while the timing of the reiteration of thepolicy may raise suspicions regarding Respondent'smoti-vation, it cannot be said that the announcement constitut-ed a change in,working conditions or that it was promptedby a purpose to retaliate against the employees for the se-lection of -the Union as bargaining agent.(2)Discontinuance of free coffee:For some time prior to1974, Respondent had been providing its employees withfree coffee to be consumed at the plant. In December 1973,at a management meeting held at the Broadmoor Hotel,Colorado Springs, it was decided to discontinue the policyof furnishing free coffee both as an economy measure andbecause large quantities of- coffee were disappearing unac-countably. According to Scott, he had been attempting toprocure installation of a coffee vending machine but hadbeen unable to negotiate a satisfactory, arrangement withthe vending machine supplier. Admittedly, however, no an-nouncement was made to the employees at any time priorto November 18 either that Respondent was discontinuingthe policy or arranging to install a coffee vending machine.Although, according to Respondent, management had de-cided to delay the announcement of an admitted change inpolicy, until after Scott had succeeded in his negotiationswith the vending machine operator, Scott used the occa-sion on November 18, when he notified the employees ofother changes, that free coffee would no longer be provid-ed.Acoffee vending machine was not actually installed inthe plant until February 1975.-Respondent argues that the decision to discontinue freecoffee was motivated entirely by economic considerations,wholly unrelated to the union activities of its employees.Obviously, Respondent was under no obligation to furnishits employees with free coffee, and it is not contended thatthis was regarded by either the employer or the employeesas a perquisite of their employment or a fringe benefit. Theissue is whether Respondent withdrew the free coffee privi-lege in retaliationagainst its employees for selecting theUnion as their bargaining agent or for the reasons assignedby Respondent. Although the matter is not wholly freefrom doubt, especially in view of the delay of nearly a yearin implementing its decision, and the timing of the actiontaken, Respondent has sufficiently established that its ac-tion was prompted solely by economicreasons.(3)The change in lunch period:It is undisputed that Scottnotified the employees on the morning of November 18that the lunch periods would be thenceforthstaggered.Prior to-November 18, the lunch period for .all employeeswas a half hour from 12 noon to 12:30 p.m. Under the, newschedule, production and maintenance employees wouldbe divided into three groups, and their lunch period stag-gered at half-hour intervals, starting at 1 l;30. The compa-ny lunchroom accommodated about 10 persons and, as ofNovember 18 the Company employed about 30 productionand maintenance employees, in addition to occasionalpart-time or temporary employees. Some employees hadcomplained of congested conditions and poor ventilationin the lunchroom. Prior to November 18, relatively fewemployeesate inthe lunchroom, many eating lunch on theloading dock, storage area, in personal automobiles, andrestaurants outside the plant. Respondent contends that itinitiated the staggered lunch period in response to employ-ee complaints and to obtain adherenceto anallegedlylongstanding policy against eating lunch on companypremises elsewhere then in the lunchroom.5 -The General Counsel contends that Respondentinitiat-ed the change in lunch periodas a means ofdeprivingemployees of an opportunity to meet and presumably dis-cuss union matters.He argues that, despite the fact that theUnion had won the election, Respondent could, and did,file objections and if the election were set asideand a sec-ond election ordered, the staggered lunch periods wouldhave interfered with the right of employeesto engage inunion discussions during lunch penods. The argument isfarfetched, and it is improbable that the idea occurred toRespondent. Since November 1972, according to Scott, hehad repeatedly instructed employees to eat in the lunch-room because he objected to the unsightly appearance ofemployees eating in various areas about the plant and theunfavorable impression this made on customers visiting theplant. Since the lunchroom could only accommodate 10persons at a time, and employees had complained of con-gestionand inadequate ventilation, he decided on havingthree lunch periods. This, of course, does not explain whyRespondent waited so long before initiating the new lunchpenods. Inertia and procrastination, all too humanfailings,may account for the delay; but the evidence does not war-rant a finding that Respondent changed the lunch periodeither in retaliation for its employees'unionactivities or forthe purpose of preventing them from discussingunion mat-tersduring lunch.-(4)Changing clothes and waskup:The complaintallegesthat one of the changes in working conditions, announcedby Scott on November 18 was theeliminationof washupand clothes changing on company time. Neither the Gener-alCounsel nor the Charging, Party, has adverted to thisalleged change in the briefs. The employee's handbook,however, contains the following rule:PERSONAL WASH-UP TIMEPersonal wash-up and clothes changing must bedone before and after, work hours-not during the pe-riod registered on the time card.5According to Scott, employees in the art department, included in theunit in which the election was conducted, had taken their lunch period at atime other than that of production and maintenance employees. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Scott, in his discussion with employees on themorning of November 18, he merely reiterated companypolicy which had existed even long before the handbookwas published. Rodney Olguin testified that, late in Octo-ber or early in November, before the election, Scott men-tioned to him that employees were washing up beforepunching out, but that he was not really "pressing" theissue.While this gives rise to an inference that Respondentmay have been willing to overlook infractions of this ruleuntil it learned that the employees had selected the Unionas their representative, Scott's statement to the employeeson this subject cannot be said to have constituted a changein working rules, and the mere designation of the Union asbargaining agent could not deprive the Employer of theright to require obedience to the rule.(5)Removal of pay telephone:No evidence was intro-duced in support of the allegation that, as means of retalia-tion against the employees, Respondent removed a paytelephone from the plant. The allegation has not been men-tioned in the briefs of the General Counsel or the ChargingParty, and has presumably been abandoned. It will, there-fore, be recommended that this allegation of the complaintbe dismissed.(6)The requirement for accounting for materials and sup-plies:Although not specifically alleged as a violation ofSection 8(a)(1) of the Act, the General Counsel introducedevidence, without objection, that statements made by Scottto John Filben, concerning the requirement to account formaterials and supplies in the platemaking room, constitut-ed a change in work rules. It is undisputed that on Thurs-day of the week of November 18 Respondent posted thefollowing notice:PLATE DEPARTMENTPlease record as accurately as possible, each timesheet entry. Use the back of the job ticket for all platesand materials and exposures. Mark plates with appro-priate identification i.e. by name, job number, color,form number, etc.Filben conceded in his testimony that this requirement hadexisted at least since July 1974, when General ManagerJohnson addressed the meeting of employees. At this meet-ing,Filben testified, Johnson reminded the employeesmaking plates that they were required to fill out all jobtickets. Filben admitted that Scott's statement on the sub-jecton November 18 merely confirmed preexisting proce-dures and did not amount to a new work rule. Again, nei-ther the General Counsel nor the Charging Party hasadverted to this work rule in their respective briefs, and it isassumed that this aspect of the alleged unfair labor practic-es has been abandoned. In any event, no finding will bebased thereon.Finally, the most serious change in working conditionsconcerned the announcement that employees would there-after be required to clock out when they had no work, andcall in every day to inquire whether work was available forthem. Respondent concedes that this constituted a changein working conditions but contends that this action wasnecessitated by legitimate economic considerations, unaf-fected by union animus or a purpose to discriminate orretaliate against its employees.Before considering Respondent's economic defenses, itmay be desirable to review the employment history of theemployees directly affected by the change.E. Discrimination in Regard to Hire and Tenure ofEmployment1.JohnW. Filben,a journeyman platemaker for morethan 23 years, was hired by Respondent on April 1, 1974,after answering a help-wanted ad in the local newspapers.Filben was then employed by Riedel Lithographing Com-pany. He was interviewed first by General Manager John-son and several days later by both Johnson and Scott. Fil-ben had been a member of the Graphic Arts InternationalUnion or its predecessors during his entire period of em-ployment, having transferred from the Cleveland, Ohio, lo-cal to the Denver local in January 1974. According to Fil-ben, he told these management representatives before hewas hired that he would not leave a permanent job, whichhe then held, unless Respondent could offer him perma-nent employment, at no reduction in pay. Filben also stat-ed that his employer had offered him a 2-week paid vaca-tion if he would postpone it until the end of the year. It wasthen agreed, according to Filben, that Respondent wouldhire him at the same rate of pay, and grant him a 2-weekpaid vacation. At Johnson's suggestion, Filben agreed towork part-time to help alleviate Respondent's workloadand to enable both parties to determine whether the ar-rangement was mutually satisfactory. After working sever-al evenings, Filben told Scott and Johnson that he wantedto give his previous employer 2 weeks' notice, and that hecould not start working full time for Respondent until hehad worked out his notice. With Scott's approval, Filbengave his notice and, on or about April 4, started work withRespondent on a full-time basis.Filben's duties as a journeyman offset platemaker con-sisted of making plates, brown lines, and color keys, as wellas filing negatives,maintaining and oiling equipment,changing carbons, cleaning vacuum frames and perform-ing similar duties. At times, perhaps as oftenas once aweek, Filben was also called on to make corrections on thecylinder of the press to obviate the necessity of removingthe plate from the cylinder. Occasionally, Filben correctedstripping errors, until Superintendent Elder told him that,although he appreciated Filbert's efforts, he preferred thatFilben take the job back to the stripper to make correc-tions, so that Elder could point out the mistake to the strip-per. In connection with his duties, Filben had occasion togo to the stripping room to check for possible errors beforemaking the plate, color key, or brown print.Filben attended all the union as well as company pre-election meetings. At one company meeting, Filben raisedquestions about the Company's profit-sharing plan and, atanother meeting on November 14, the day before the elec-tion, challenged Scott's explanation of the Union's pensionplan and gave his own version to the assembled employees.Filben voted in the election, and was thereafter appointeda union committee member, of which Respondent was lat-er apprised. On November 20, the Union distributed a cir-cular letter, addressed to all production and maintenance THE LARIMER PRESS229employees at Larimer Press, confirming the results of theelection, and notifying the employees that the Union in-tended to commence negotiations with the Employer.6During the first week of November,some 2 weeks beforethe election, Scott and Johnson asked Filben to step out ofthe plate room to the adjacent storage area. Scott thenasked Filben how old he was, and the latter gave his age as54.With that, Scott asked Filben, "Do you think that Iwould ever lay you off?" Filben replied, "I sure hope not."Thereupon, according to Filben, Scott remarked, "Do youknow if the Union gets in here I will have no control overthe layoffs in this plant?" Filben said that he was not awareof that, that he had never given it much thought but that heassumed that the matter was covered by collective-bargam-mg agreement. Scott rejoined, "I think you should give thisa little bit of thought, and let this govern how you vote."Although Scott at first denied discussing the subject oflayoffs with Filben in this conversation, Scott, who placedthis conversation in October,testified that he pointed outthat under a collective-bargaining agreement, in the eventof layoffs, strippers with more seniority than Filben wouldreceive preference over employees like Filben with less se-niority. It is significant, in this context, that Scott, accord-ing to Filben's testimony, substantially corroborated byJohnson, in discussing the Company's policy of providingemployees with "make-work" tasks, said he would prefer toretain employees whom it wanted,as in the case of Filben,performing make-work tasks-rather than laying them off,but that if the Union were voted in, it would be entitled tobe consulted regarding layoffs.Duringthis conversation, or in another in the same timeinterval, in a discussion about the Company's profit-shar-ing plan, Scott questioned Filben about the Union's pen-sion plan and dues requirements. Scott asked Filben toprocure a copy of the Union's bylaws, as well as the collec-tive-bargaming agreement between Hirschfield Press, an-other employer in the area, and the Union. Under cross-examination, Scott admitted that he had had a copy of theUnion's bylaws, as well as the collective-bargaining agree-ment, but testified, in effect, that he sought to have Filbenobtain updated information.When Filben reported toScott the following day, and furnished the desired informa-tion, Scott, according to Filben, called him a "damn liar."b The letter listed new journeymen rates in the area,effective January 1,1975,and furnished the names of the six union committee members, includ-ing Henry Erlacher,Robert Hammel],Rodney Olgum,and John FilbenThough Scott admitted that he saw a copy of this letter on his desk, he wasuncertain of the date that it first came to his attention.According to Scott,he attended the Prmt'74 Trade Show in Chicago between November 18 and28 but returned to his office on November 25. He left the following day, andwas away from his desk until December 3. He was in his office December 3and 4, and was gone from December 4 to 9. The earliest date he could haveseen a copy of the union letter, according to him, was December 3 or 4, andprobably not until after December 9,in either case,according to Scott, afterFilben's layoff on December 2. Inviewof results of the election held onNovember 15, of which Scott was obviously aware before he left for Chica-go on November 18, it is highly improbable that the letter would not havebeen brought to Scott's attention prior to December 2, on the occasionswhen he was actually in his office In any event,whether or not Scott wasaware of Filben'smembership on the union committee prior to December 2,the record leaves no doubt that he was aware of Filben's adherence to andsponsorship of the Union prior to November 18 and certainly before De-cember 2, when,as will later appear,Filben was permanently laid off.Scott, however, testified that Filben had reported to himthat he had been unable to obtain a copy of the bylaws andthe requested information, and that it was this that pro-voked him to use this characterization.In his encounter with Filben on the morning of Novem-ber 18, when Scott apprised him of what Filben referred toas the "new work rules," Scott instructed Filben to confinehis work exclusively to the making of plates and to punchout when there was no platework to be done. Scott thenproceeded to enumerate the other rules, previously dis-cussed,and stated that violation of any of the rules wouldfurnish grounds for dismissal.Later, the same day, November 18, at or about 12:15p.m., after Filben had completed his platework for the day,Plant Superintendent Benjamin Ewing instructed him toclock out and call back that night to ascertain whetherthere would be work for him the following day. Shortlybefore 5 o'clock, however, Ewing notified Filben that theCompany had 4 hours work for him and instructed him toreport to work the following day. Filben reported, as di-rected, next day, Tuesday, November 19. Shortly afternoon,Scott went to the plate room, where Filben wasworking, and remarked,"Well, we're still in operation,aren't we?" When Filben replied, "I had no doubt that youwould be," Scott told him that six employees had quotedFilben as saying, when he left the plant the day before, thathe would have the plant shut down and on strike the fol-lowing morning. "It didn't work, did it?" Scott taunted.Filben denied talking to any one at the plant when he leftthe day before, and challenged Scott to confront him withthese employees so he could prove that they were lying.Later, Scott admitted that only one employee,James Bent-ley, a pressman, had said that'Filben intended to call astrike, and that as to the rest,'his testimony was based onmere rumor. Bentley denied that he told Scott that Filbenintended to call a strike. In fact, according to Bentley, itwas Scott who told him that Filben had threatened to calla strike and had advised Bentley that he had a right tocross the picket line, advice which Scott admittedly gavethe other employees the same day. Scott acknowledgedthat about noon of that day his attorney notified him thathe had received a telephone call from a union representa-tive protesting the alleged rule changes,and hinting at thepossibility of a strike. That same night, Scott left for Chica-go to attend the Print '74 show.According to Scott, Filben did not deny that he hadthreatened to call a strike, although Filben admittedly de-fied him to confront him with his accusers.Scott declinedto reveal the identity of his other informants. No strike,however, was called on Tuesday, November 19, or at anytime thereafter. According to Bentley, Scott remarked tohim that morning, "Well,we're still in business."Filben continued working part-time from November 18toDecember2, 1974, whenPlant Superintendent Ewingnotified him that the Company had no further need for afull-time platemaker and that his job was being eliminated.According to Scott, the decision to terminate Filben wasmade on Monday,November 25, as a result of a consensusamongScott, Johnson and Ewing.According to Scott, Filben was the onlyfull-time plate-makeremployed by the Companysince its inception. Re- 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondentmaintainsthat,prior to the date Filben washired, the job had been performed by strippers, and whenthe Company abolished the job of full-time platemaker,and terminated Filben, it merely reverted to its former pol-icy of-having the work done by the strippers, in addition totheir other duties. The record establishes, however, thatJohn Sebring worked primarily as a platemaker betweenApril and November 1973, although he also performedsome work as a -stripper during this period. This was con-firmed not only by other employees but by Scott himselfand Thomas Harding, the Company's accountant at thetime.Earlier, before Sebring was hired, Supervisor Johnsonhad performed the work of platemaker, and he was fol-lowed by part-time employees until Sebring was hired.When Sebring left Respondent's employ, Richard Westramade plates on _a full-time basis, while performing strip-ping operations at times. According to Erlacher's uncon-tradicted testimony, the Company had been seeking a per-manent platemaker, and Johnson had asked him if heknew of any one qualified for the job. It was in response toRespondent's help-wanted advertisement that Filben washired as a full-time platemaker. According to Filben'stimesheets,from the time he washired untilhis terminationon December 2, he worked a full 40-hour week, with rareexceptions (until November 18, when he was placed onpart-time employment, although he also worked substan-tial amounts of overtime).Filben testified that work kept him occupied most of thetime and estimated that 90 percent of his time was spent inproduction, and the remaining 10 percent on his other du-ties.Most of his overtime during the summer months wasworked on Friday afternoons and Saturday due tothe sea-sonal work schedule., During a portion of Filben's employ-ment, Respondent also employed Jim Bailey and Joe Si-mone to work part-time making plates, although Baileyperformed some stripping while Simone was principally oc-cupied making plates. It is also significant that duringFilben's tenure the Company acquired a second platemak-ing machine, which expanded productive capacity of theplatemaking department.Apart from its position that Filben's permanent layoffwas dictated by economic considerations, later discussed,Respondent contended that Filben was actually idle agreat deal of the time for lack of platemaking work. Scotttestified that Filben himself admitted this on more thanone occasion, and in a discussion of the Company's eco-nomic problems, in July 1974, conceded to Scott that hewas occupied less than 30 percent of the time. Filben citedan instancewhen, according to Scott, he had waited forwork all day only to be required to work overtime to get ajob out. On other occasions, Scott testified, Filben refusedto work overtime because he had not been given anythingto do all day.-Filben denied telling Scott that he had stoodaround all day with nothing to do, but Scott testified thathe was personally aware of an occasion when Filben hadhad no work to perform during an 8-hour period, and thenworked overtime to complete a proof, which Scott attribut-ed to Filbert's proclivity for "visiting." The record indi-cates, however, that because of the nature of Respondent'soperation, it was not unusual for a platemaker to workovertime to complete a special job which might not havebeen ready for the platemaker during his regular workshift.Harding, Respondent's former accountant, testified that,according to a timestudy he had conducted, only 40 per-cent of Filbert's time was devoted to productive work. Rei-man, Harding's successor, later conducted timestudies ofemployees' nonproductive time based on their daily time-sheets, but did not include Filben in his studies. In anycase,Filben had-not been required to maintain daily time-sheets but only a record of materials used, to be noted onthe job tickets.Harding testified that his study ofFilbert's nonproductive time covered a 2- or 3-week periodinMay or June 1974, and that, since no timesheets wereavailable for Filben, he relied on -information obtainedfrom General.Manager Johnson or Plant SuperintendentEwing to determine the number of plates required for -eachjob and the number of "burns" required for each plate.According to Harding, by allocating an arbitrary amountof time to each step in the platemaking operation, he de-termined the extent of Filben's nonproductive time.Beginning in February 1975, after Filben's layoff, plate-making at the plant was done by Mark Thornburgh, a re-cent high school student. Thornburgh had been hired ini-tially on September 19, 1974, on a part-time basis under avocational training program sponsored by the Denver Pub-lic School system. Under this program, participating em-ployers agree to train high school students, with the under-standing that if the arrangement provesmutuallysatisfactory the student will be considered for permanentemployment.Thornburgh worked on a part-time basis from time totime in various departments. When Thornburgh was grad-uated, Johnson hired him as a full-time employee, on a90-day probationary basis, and provided him with trainingas a platemaker. Although Thornburgh continued to per-form other duties at the plant, he performed increasingamounts of platemaking under the direction and assistanceofhissupervisor.Johnsonconceded that sinceThornburgh's graduation from high school, 75 percent ofhis work has consisted of platemaking and that his dutieshave not differed from those of other platemakers. Thorn-burgh was not called to testify but, according to timesheetsintroduced in evidence, between February 3 and the dateof the hearing, he has averaged approximately 35 hours aweek at platemaking.During the months of December 1974 and January 1975,Johnson himself was actively engaged in platemaking,working 30 hours a week for the first 3 weeks in December.In January, Ewing also made plates, devoting nearly 80percent of his time to this task for a 2-week period. Fur-thermore, Johnson admitted that in December and Janu-ary he and Ewing spent a considerable amount of time inplatemaking because strippers, who on instructions fromtheir supervisors also made plates, were too busy withtheir own work. Although Filben acknowledged that strip-pers also made plates during emergencies, according tohim, none of them qualified as an experienced platemaker.Scott testified that the decision to dispense with a full-time platemaker was made in July 1974, when he told Fil-ben, in discussing the Company's economic plight, that un-less companysalesincreased substantially it would be nec- THE LARIMER PRESS -231essary to eliminate the platemaker's job. Filben conceded,in Scott's version, that the platemaker's job was the "mostexpendable" and told Scott, in effect, not to be concernedabout him because Filbert's wife had wanted Filben to re-turn to Ohio in any case. Elsewhere, Scott testified thatFilbert reluctantly agreed with him in this conversation.For his part, Filben recalled a conversation with Scott inJuly, in which Scott conceded that the camera and plate-making departments were showing a profit, but denied thatelimination of the platemaker's job was discussed. Inci-dently, Erlacher, thecameraman alsotestified that Scotthad made a similar statement regarding The profitability ofthe two departments, although he was uncertain as to whenthe statement was made. According to Filben, the conver-sation in which he mentioned his wife's desire to return toOhio occurred in September and the subject was not dis-cussed in the July meeting. Although Scott maintained thatFilben agreed in other conversations that it would be logi-cal to eliminatethe platemaker's job, Filben denied that hehad acquiesced in the elimination of the job or in his termi-nation. In any event, as has beenseen,the final decision toterminate Filben was not made until November 25.2.Henry Erlacher,the Company's only cameraman, washired initially in November 1972. He attended three-com-pany preelection meetings, during which he was critical ofcompany policies and working conditions and, at one ofthesemeetings, expressed indifference to the Company'sprofit-sharing plan.When. Scott prided himself on theagreeable pressroom conditions, Erlacher took issue withhim and commented that such a plant would not be toler-ated in Germany.-Until November 18 Erlacher had never been laid off forlack of work during his entire tenure of employment evenwhen work was slack, a policy which, according to him hasbeentraditional in the printing industry. During slack peri-ods, he had been assigned to various make-work tasks inthe plant.On Monday, November 18, when Erlacher reported forwork, Scott and Ewing escorted him to his work stationand in no uncertain terms gave him orders not to leave hiswork area and to refrain from conversations with employ-ees on pain of discharge. Although Erlacher had admitted-ly been criticized frequently for engaging other employeesin conversation, according to him, this was the first time hewas warned that violation of these rules would subject himto discharge. About an hour and a half later, Ewing or-dered Erlacher to clock out and instructed him to can inevery evening afterward to ascertain whether there wouldbe work for him the following day.According to,payroll records, between November 18 andlate February, Erlacher worked sporadically, averaging, 30hours a week, between the week ending November 22 andthe week ending March 22, 1975. Since February 18, byarrangement with Johnson, Erlacher has not been requiredto call in, and has been working full time at least 40 hoursa week. During Erlacher's layoff status, Johnson was ob-served making negatives, and Hammell, a stripper, per-formed some camerawork.3.Rodney Olguin,was initially hired in 1973 to operatethe Chief 17 press, as well as to work in the bindery. Heresigned in January 1974 and was rehired on September 5,1974. He attended three or four company preelection meet-ings and spoke about the profit-sharing plan at one of themeetings. -He also attended three union preelection meet-ings, signed an authorization card, and voted in the elec-tion.He was listed as one of the members of the unioncommittee on the circular letter to employees, dated No-vember 20, previously mentioned. On or about December18, he was elected shop steward, succeeding Sydney Smith,who left Respondent's employ.-On November 18, shortly after Olguin arrived at work,Scott approached him at his work station and apprised himof the work rules and- company policies, previously de-scribed. Later that morning, according to Olguin, Scott re-turned, and engaged him in a second conversation in whichScott stated that he would not negotiate with the Unionand that Olguin's wages would be reduced rather than in-creased? Although Scott denied the statements attributedto him, according to Bentley, a pressman, who was notdirectlyaffectedby the layoffs, and was still inRespondent's employ at the time of the hearing, Scott alsotold him on the same day that he would run the shop as hepleased and would go bankrupt before he would negotiatewith the Union.Scott acknowledged a conversation with Olguin on theday in question, in which the subject of wages was dis-cussed. In his version of the conversation, Olguin asked tobe transferred to a larger press. Scott told him that if heaccepted a job as feeder on a larger press, according toScott's understanding of union contracts, Olguin would beworking at a lower wage scale and that, in, any event, thematter was one,to be resolved by negotiations with theUnion.When confronted with his prehearing, affidavit to theBoard agent, on December 30;-which makes no mention ofthis alleged second conversation, Olguin insisted that hehad related the conversation to the Board agent severaltimes but that the latter had failed to include the conversa-tion in the affidavit. Respondent argues that it is unreason-able to believe that the Board agent would have omittedsuch a crucial statement from the affidavit, and that thiswarrants the conclusion that the conversation never oc-curred.8 While the absence from the prehearing affidavit ofany reference to this conversation, cannot be totally ig-nored, Scott himself admitted a conversation with Olguinthe- same day regarding Olguin's prospects for a wage in-crease, though he purportedly placed it in the context ofOlguin's request for a transfer to a larger press. Moreover,Bentley's testimony furnishes at least partial corroboration7Olgum testified-He said, "Do you know that your wages aren't going up-that they aregoing down?" I said, "Is this a threat?" And he said, "No, but yourwages aren't going up-they're going down" And -he said, "Do youthink I'llnegotiatewith the Union," and I said, "Probably not." Andhe said, "Right."sRespondent sought to subpena the Board agent who took Olguin's pre-hearing statement,and requested the General Counsel to permit him totestify.Pursuant to the Board'sRules and Regulations and-a motion toquash the subpena, the request was denied. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDfor Olguin's version.9 Scott, however, testified that in hisconversation with Bentley he was merely countering theimplication that, because the Union had won the election,management was no longer free to conduct its business asit pleased. He responded that management would continueto try to run a successful operation and that until theUnion was certified and a collective-bargaining agreementreached, the Company would run its operation as it had inthe past. On the basis of the foregoing, and upon the entirerecord, and based on the appearance and demeanor of thewitnesses involved, it is found that Scott made the state-ments imputed to him by Olguin and Bentley. It is furtherfound that Olguin's testimony has not been successfullyimpeached by the absence from the prehearing affidavit ofany mention of the conversation in question.Olguin worked the week ending Friday, November 22.Although employees had been asked to work on Saturday,November 23, so that they could have the day off on Fri-day, as part of the Thanksgiving holiday, Olguin was un-available for work the preceding Saturday. He workedMonday and Tuesday of the following week, and on Tues-day was told that there would be no work for him the nextday. Consequently, Olguin did not work on Wednesday,Thursday (Thanksgiving Day), and Friday. He workedMonday and Tuesday of the following week, December 2and 3. On the latter date, Plant Manager Ewing notifiedhim that he was being laid off for lack of work and that theCompany intended to use other personnel to operate hispress.He was recalled on December 19 and worked thatday and the following day, and again, on Thursday andFriday, the 2 days before Chnstmas.10 Since November 18,according to Respondent, it has recalled Olguin wheneverit has had a full day's work available on the Chief 17 press.When work of less than an hour or two was required onthis press, which made it impractical to send for Olguin,Respondent used Douglas Wright or Arthur Earls, bothpressmen, or Dale Stout, a bindery employee, to operatethe Chief 17 press. Furthermore, Respondent maintained,Olguin could have obtained more work after December 19,ifhe had reported when called. The only instance whichRespondent cited, however, occurred on April 2, the sec-ond day of the hearing in this proceeding, after Olguin hadtestified,when Respondent notified him that there waswork for him but he failed to'report until April 7.Since Olguin's layoff of December 3, Respondent hiredtwo new pressroom employees, Roger A. Johnson II, Sonof General Manager Johnson, on December 12, 1974, as apress feeder, and Arthur Earls, a pressman, on January 3,1975.Respondent contends, however, that Johnson was9 Bentley testified.He said, "This is what you people voted for and this is what you'll get "Q.What if anything did you say?A. I said, "Well, the union won the election " And he said, "I don'tcare, this is my shop, and I'll run it the way I want " "it'smy shop,and I'll do what I want; and I'll go bankrupt before I'll submit to aunion.10According to Olguin's payroll record, he worked approximately 15hours a week in December; 54-1/2 hours for a 2-week period ending Janu-ary 11, 39-1/4 hours for the 2-week period ending January 25, 23-1/2 hoursfor the 2-week period ending February 22, 67-1/2 hours for the 2-weekperiod ending March 8; and 46 hours for the 2-week period ending March22.hired primarily as a feeder on the four-color press, a jobrequiring different skills than that of a pressman on theChief 17, and paying a wage rate of $3.25 an hour, as com-pared to $4 for the Chief 17 press. Moreover, according toScott, Johnson had demonstrated greater aptitude in train-ing for work on another press, designated as the FavoritePress, and he, too, had been sent home on occasions forlack of work. Payroll records for Johnson and Earls, how-ever, indicate that both these employees worked full time,without layoff, earning substantial overtime as well."Inmid-December, Sydney Smith, a shop steward, wasdischarged. Several days later, according to Bentley, thepressman, Scott asked him if he had heard that Olguin wasto become the new shop steward and remarked, "Howwould you like that stupid [expletive deleted] Mexicanbeing your shop steward and determining your salary on abargaining committee?" Bentley said that he would haveno objection if Olguin could handle the job. Robert Lesser,another _pressroom employee, testified that he overheardScottmake the scurrilous remark about Olguin.In Scott's version of the episode, it was Bentley whomentioned to him the rumor that Olgum was to succeedSmith as shop steward. Scott made a noncommittal re-mark, and Bentley said that "[i]t would be interesting tohave a stupid Mexican negotiating my wages." Scott de-nied referring to Olguin in a disparaging manner, althoughhe testified that Olguin himself frequently referred to hisethnic origin in a self-deprecatory manner. Bentley deniedthat he initiated the conversation concerning Olguin's pos-sible appointment as shop steward and further denied re-ferring to Olguin in a derogatory manner.Based on Lesser's corroboration of Bentley's testimony,Scott'spredilection for attempting to extricate himselffrom compromising situations by ascribing to others re-marks which more logically emanated from him, and theappearance and demeanor of the witnesses involved, it isfound that Scott did, in fact, make the statement attributedto him by Bentley, l2Shortly after Christmas, Ewing asked Bentley whether hehad heard that Olguin was considering leaving. Bentley re-plied that he had not been aware of it. Soon afterward,Scott, too, told Bentley that Olguin intended to quit. Bent-ley repeated what he had told Ewing. Scott remarked cryp-tically, "Well, I'll show you." Scott denied this conversa-tion but Olguin was in fact laid off for about a weekthereafter.On one occasion about this time, when there was nowork on the Chief 17 press, EwingassignedOlguin to workwith Bentley as feeder on his press. When Scott saw this, heordered Olguin to punch out. According to Scott, Bentleyhad complained about Olguin's work, referring to him as a"stupid Mexican." Bentley emphatically denied complain-"According to Earls' payroll record,he started at $4 an hour and wasreceiving$4 75 at thetime of the hearing Johnson,who started at $2.50 anhour, was receiving$3 50 at the time of the hearing12 Since Scott's statement has not been alleged to constitute an 8(a)(1)violation,no such finding is based thereon While the ethnic slur, howeverreprehensible,may not in itself violate Sec 8(a)(1), when coupled with aneffort to influence adversely an employee's choice of a member of a negoti-ating committee,itmay well constitute interference,restraint,or coercionIn any event, the evidence has been considered only in determiningRespondent's motivation for its conduct THE LARIMERPRESS233ing to Scott about Olguin, and Lesser, who overheard thediscussion, corroborated Bentley's testimony. For reasonspreviously stated, Scotts testimony regarding this episodeis not credited. His attribution to Bentley of the ethnic slurappears to have been a clumsy attempt to substantiate hisclaim that Bentley had used the expression in their earlierconversation. Scott's asserted reason for removing Olguinfrom the feeder job was that he was unwilling to pay apressman's wages of $4 an hour to a feeder. On anotheroccasion during this penod, when Scott discovered thatEwing had assigned Olguin to the bindery, he relieved 01-guin of the assignment, and Lesser, the pressroom employ-ee, completed the job. Apparently, the higher wage differ-ential in Lesser's case proved no impediment to thisassignment.Soon after Olguin's initial layoff, Bentley started operat-ing the Chief 17 press. According to the timesheets, Bent-ley, as well as Douglas Wright, operated this press fre-quently during December. After January 3, 1975, whenArthur Earls, also known as Sam Earls, was hired as apressman, he operated the Chief 17 press full time. Accord-ing to his timesheets, Earls operated the Chief 17 pressfrom January 28 to February 17, 1975, a period duringwhich Olguin was offered no work, despite that, accordingto Ewing, Earls was to have operated that press only untilOlguin "could get back on."In addition to his work as a pressman on the Chief 17press, Olguin, as Respondent was aware, had had previousexperience in operating bindery machines, such as the cut-ter and folder, comparable to machines operated by Re-spondent. Olguin had, on occasion, used the cutter to pre-pare stock for his press. He was also familiar with theoperation of the Macey Multibinder, and had occasionallyoperated other presses. Lesser, a press feeder without priorexperience in the job, was trained by the Company andwithin a week was able to "wash" the press and in about amonth handle paper. Olguin, the first pressroom employeeto be laid off, had worked substantial amounts of overtimeprior to November 18 but very little since. Bentley, whohad been hired less than a month before Olguin, was neverlaid off (until after the hearing in this proceeding), andworked substantial amounts of overtime.4.Gonzalo Botello and Rafael Gonzalez:Both men werehired as strippers by John Stumpf, Ewing's predecessor, forwhom they had worked in Texas. Stumpf had called bothmen in Texas and offered them employment with the Com-pany, assuring them that there would be considerable over-time. Botello was hired on or about August 19, 1974, at anhourly rate of $5.75. Some 2 weeks after Botello was hired,General Manager Johnson informed him that Stumpf wasno longer employed by the Company but that Botello needhave no concern about his job. Botello expressed relief be-cause he had been hesitating to move his family to Denverfrom Texas.Bottello attended all the company preelection meetings,as well as several union meetings, and signed a union au-thorization card. Until November 18 he had worked fulltime, as well as overtime.On the morning of November 18, when Botello reportedfor work, Scott instructed him not to punch in. Plant Su-perintendent Ewing later told Botello that he was beingtemporarily laid off for lack of work and, as Botello did nothave a telephone, instructed him to call in each day toascertain whether there was work for him. Botello thenspoke to Scott and reminded him that he had been assuredof job security. According to Botello, Scotttold him that hehad brought the situation on himself by voting for theUnion. Botello protested -that he had not voted for theUnion, but Scott remained unconvinced.In Scott's version of this conversation,Bottello,visiblyupset and on the verge of tears, asked him why he had beenlaid off, considering that he had voted against the Union.Scott told him that he was being laid off foreconomicreasons and that the decision had been based on seniority.Scott denied that Botello had raised any issue of job securi-ty and further denied stating that Botello had brought hissituation on himself by voting for the Union. Botello, forhis part, denied that he volunteered how he had voted inthe election and also denied that Scott had attributed thelayoff to economic reasons.Botello remained out of work until November 21. Heworked 16 hours during the week ending November 22; 32hours the week ending November 29; and the last time onDecember 2.13Botello obtained a telephone in January 1975, but failedto furnish Respondent with his telephone number, al-though required to do so in the employees' handbook.About 4 or 5 days after his original layoff on November 18,Botello secured other employment, but continued to callRespondent in the interim. On February 7, 1975, GeneralManager Johnson called Botello to offer him work, butBotello declined the offer, having accepted, other employ-ment.As has been noted, Gonzalez, too, was offered employ-ment by Stumpf while Gonzalez was still residing in Texas.He reported for work on September 9, only to discover thatStumpf had been discharged. He was referred to Ewing,and later spoke to Johnson, who confirmed the hiring ar-rangements made with Stumpf, except for moving expen-ses.About mid-October, Gonzalez obtained permission toreturn to Texas to move his family to Denver.As of November 18, Respondent employed four strip-pers, including Botello and Gonzalez. The other two strip-pers, Robert Hammell and John Dennis, bad moresenior-ity than either of the others. When Gonzalez reported forwork on the evening shift on November 18, Ewing told himto return next day on the day shift. Meanwhile, Dennis,who had tendered his resignation, changed his mind, andwhen Gonzalez reported on November 19, Ewing informedhim that Dennis was not leaving and that there was nowork for Gonzalez. Ewing suggested, however, that Gonza-lez call in each evening to inquire whether work was avail-able for him. Gonzalez called on November 20 and 21,without avail. On Friday, November 22, Gonzalez calledEwing and inquired whether there would be any work forhim the first 3 days of the Thanksgiving week because hewished to return to Texas to move his family to Denver.Ewing agreed that Gonzalez might leave for Texas. On hisreturn to Denver the following week, Gonzalez called Ew-13Botello did not work on Thursday (Thanksgiving Day) or Friday, No-vember 29 234DECISIONSOF NATIONALLABOR RELATIONS BOARDing, but was told that there was no work for him. Gonzalezthereupon requested Ewing to call him if work becameavailable, and Ewing agreed. Ewing denied that Gonzalezcalled him on his return from Texas,- and consequently de-med that he -had agreed to call Gonzalez, though he admit-ted that Gonzalez had previously given him his telephonenumber. Gonzalez heard nothing further from Respondentuntil February, when Johnson notified Gonzalez that therewas work,for him. On February 10, Gonzalez returned towork. He was still working at the time of the hearing.On December 18, Dennis, one of the two senior strip-pers,was terminated. Due- to the heavy workload at thistime,both Johnson and' Ewing performed a substantialamount of stripping. During this period, the Company alsoplaced a help-wanted advertisement for a stripper. On Jan-uary 20, Respondent hired Joseph "Joe" Simone, a previ-ous part-time stripper to replace Dennis.Respondent contends that, before hiring Simone, it hadattempted to reach both Botello and Gonzalez, withoutsuccess,because both men had failed to keep in touch withthe Company, and it had no means of reaching them. Ac-cording to Scott, his secretary made an effort to reach bothmen in December but there was no telephone listing foreither of them. No effort was made to reach these men bymail or telegram, Scott testified, because this would haveentailed undue delay. This, however, did not deter Respon-dent from advertising for a stripper. Scott also asserted thathe personally drove by Botello's last-known address butfound no one there.According to Botello, he had had a listed telephonenumber since January 1975. He had resided at the sameaddress in Colorado, had received various communicationsfrom the Company, including his W-2 form, in December1974, the Company's preelection campaign letters, and thenotice confirming his layoff on November 18.Admittedly, Gonzalez had furnished Ewing with his tele-phone number, which was also listed in the directory, butEwing had misplaced the number and made no effort toobtain it through directory assistance. Scott's secretary,who allegedly did make the effort, was, for some unac-countablereason,unsuccessful. Johnson apparently en-countered no difficulty in reaching Gonzalez when he de-cided to recall him in February.Respondent further contends that it had justifiably con-cluded, from the fact that it had received an unemploy-ment compensation form from the Texas EmploymentCommission, dated December 10, 1974, that Gonzalez hadreturned to Texas. Gonzalez testified, however, that, al-though his unemployment benefits were forwarded to himfrom Texas, his application for unemployment insurancehad been made with the State of Colorado.In sum,Respondent contends that it was obliged as amatter of business necessity to lay off two strippers, onNovember 18, because of lack of work, and that Botelloand Gonzalez were selected because they had theleast se-niority.Moreover, Respondent argues, the fact that it re-called both these employees in February, Botello decliningand Gonzalez accepting the offer, should dispel any infer-ence of unlawful motivation.5.Douglas Halter,a typesetter by vocation, was hired onOctober 31, 1974, to work in the bindery as a Macey Multi-binder operator, at a starting rate of $4.25 an hour: Halterhad been a member of the International TypographicalUnion for 8 or 9 years and had- previously worked iii vari-ous union shops. Halter was hired on the recommendationof Bentley, a friend of Halter's, after Bentley had ascer-tained from Ewing that there was -work available in thebindery. According to Ewing, he had-told Bentley the workwas temporary. After some discussion, Ewing and Halteragreed on the hourly wage rate, with the understanding,according to Halter, that his wage rate would be reviewedin 2 weeks. Ewing, however, testified that he merely toldHalter that under company policy his wages would be re-viewed in 3 months. Halter commenced work on the Ma-cey machine under Dale Stout.-Late in November or early in December, Halter metwith Scott, Johnson, and Ewing for the first time to reviewhis wages. Ewing fixed the date as some time in mid-Febru-ary, although Scott and Johnson agreed with Halter re-garding the time of the meeting. Halter testified that, in thediscussion,which lasted about 1 hour and 45 minutes,Scott commented that Halter had worked exclusively inunion shops, and declared, "Let the [expletive deleted]union get you your raise." When Halter protested that hewas being discriminated against because of his union back-ground, Scott countered that the Company could not granthim a raise because it was involved in a union organiza-tional campaign. In the ensuing discussion about the prosand cons of unionism, Scott referred to Halter's previousemployer, The Ray Frey Company, where Halter had beenforeman of the composing room. Scott maintained that thefirm had been forced into bankruptcy because it had beena union shop. Scott further stated that, if the Union weresuccessful, employees like Bentley would end up losingmoney because of union initiation fees and dues and thatBentley would probably be unable to qualify as a journey-man pressman.All three management, officials denied that Scott madethe remark attributed to him by Halter about letting theUnion get him a raise but did not deny Scott's remainingremarks. Johnson did, however, acknowledge that Scottstated that if the Union were certified employees wouldsurrender their individual right to bargain about wage in-creases.It is found that Scott did, in fact, make thestatementsattributed to him by Halter, whichwere consistent withScott's attitude on unionism as manifested in his state-ments to employees both before and after the election.Scott's remarks to Halter on the occasion in question, whilemanifesting his displeasure with the efforts at self-organi-zation of the employees, contained no threat of reprisal orpromise of benefit and, therefore, were not violative of. Sec-tion 8(a)(1) of the Act.During this discussion, Scott told Halter that work in thebindery was slackening and that there was a strong likeli-hood of a layoff. Halter said that under the circumstanceshe assumed Scott would not object to his looking for an-other job. Scott told him that that was his privilege, but,considering his limited experience and the existing work-load, the Company would not grant him a raise.Some time in December, Halter again brought up thesubject of a raise with Scott. Scott asked him whether he THE LARIMER PRESS235would -be earning $4.25 an hour if the Company were aunion shop. According to Scott, Halter conceded that hewould not and volunteered that he would probably be clas-sified as either a Bookbinder II or apprentice at $3.85 anhour or less.-Scott pointed out that by working in a non-union shop-Halter had been able to start at $4.25 an hour.Scott concluded by telling Halter that the Company wouldconsider him for an increase as soon as he was worthy of it.Later the same month, Halter told-Scott, that he couldnot afford to work for $4.25 an hour, that he needed moremoney and job security, and that he was-looking for anoth-er job. Halter told Scott that he had an appointment for anemployment interview that night at another printing estab-lishment and that he thought he would be hired, Scottwished him luck but told him that he would expect 2weeks' notice if Halter took the job. Halter told him that ifhe were hired he would be obliged to start work on the newjob immediately. Scott replied that since there was stillsome work available for him the Company was entitled tonotice. Halter said that if he could arrange it he would tryto give the Company several days notice unless his pro-spective employer wanted him to start the- next day. Scottadmittedly told Halter 'that, if he failed to give the-Compa-ny notice, this would appear on his work record and thatany future employer- would be informed that he had quitwithout notice. Halter accused Scott- of trying to "black-ball" him, and Scott said he was in no position to blackballanyone, but reiterated what he had said about -Halter'squitting without notice.When Halter was interviewed forthe job that night, he learned that it was not available andreturned to work for the Company next day.Several days later, Scott told Halter that the Companywas in a position to procure "a very large Governmentcontract," -but that it would necessitate the operation of theMacey machine 24 hours a day for 2 or 3 weeks and askedHalter whether he would be willing to work the 12-hourshift, from 6 p.m. to 6 a.m. for the duration of the job.Otherwise, Scott told Halter, he would be laid off sincethere was only 1 or 2 days' work left on the Macey ma-chme. Halter agreed to work the shift and, later that day,Scott told him that when the job was completed, he wouldreceive a 25-cent-an-hour raise. At the end of the 2-weekperiod, following completion of the Government job on orabout January 11, Halter received the raise.On January 13, Halter resumed operation of the Maceymachine on the-day shift. Meantime, according to Halter,theCompany had acquired an additional Governmentcontract and Scott asked him if he would, be willing towork nights again. Halter declined.Scott also mentioned that someone had been in the plantlooking for a man with Halter's qualifications, but whenHalter asked him who it was, he refused to reveal his iden-tity, remarking, according to Halter, "I'm not going to tellyou that now because I'm not through with you yet." Hal-ter told Scott that in that case he might not come in onMonday.--Halter was laid off on January 30 and told to call in thefollowing Monday. When he did, he was told not to comein.He did not call on Tuesday, but when he called thefollowing day, Wednesday, he was told to report for workthe next day, Thursday, February 6. After reporting thatday, he asked the bookkeeper whether he was still eligiblefor group insurance since, except for his layoff, he hadbeen in the Company's- employ 90 days as of January 29.The bookkeeper could not answer his question but agreedto consult the secretary of the corporation.Next morning, Friday, February 7, Halter was sum-moned to Ewing's office and told that, as he was aware,there was not much work. According to Halter, this cameas a complete surprise because when he was recalled on thenight of February 5 and asked Ewing how, long he ,wouldbe working,-Ewing had said that he could expect to-beworking, in Ewing's words, "[f]or an extended period oftime."-Johnson told Halter that- he was not eligible for insur-ance but that he and Scott had discussed transferring himto the estimating department, where he would be eligible.Johnson suggested that Halter consider the propositionover the weekend. Halter said that thatwould not be neces-sary, that he was eager to transfer to the estimating depart-ment because it would provide him with an opportunity foradvancement. Johnson told Halter that his starting salarywould be $180 a week, with a salary review at the end of 30days.--On Monday, February 10, Johnson told Halter thatScott wanted to talk to him personally but, as,he was leav-ing the city, would interview him on his return about Feb-ruary 24. The interview was scheduled for February 25 butHalter was unavailable due to some family medical prob-lem.When Halter notified Scott about this, Scott, remarkedthat if Halter did not "give a damn about the position,"there was no reason for Scott to be concerned. Nothingfurther was mentioned about the interview and, the follow-ing day, Halter told Johnson that he was available, thoughhe assumed that he probably had lost the opportunity be-cause he had been unable to appear for the scheduled in-terview.Halter asked Johnson about his insurance cover-age and Johnson agreed,to look into the matter.On February 28, Johnson informed Halter that as a tem-porary employee he did not qualify for insurance. Halterprotested that Ewing had not told him at the time of hisemployment interview that the job was temporary and thatthis was the first time he had heard it. Next morning Halterasked Ewing whether he had hired him as a temporaryemployee. According to Halter, Ewing replied, "No. All Iknow is that I hired a Macey operator." Later that day,Johnson notified Halter of a meeting in Scott's office todiscuss Halter's situation.On Monday afternoon, March 3, after clocking out, Hal-terwent to Scott's office, where he met with Scott andJohnson. Scott told Halter that since he was a temporaryemployee, he did not qualify for the insurance, an& that hewas not being considered for the estimator's job because hedid not have enough stripping experience. Halter protestedthat he would never have quit a full-time job to accepttemporary employment with the Company, - and com-plained -that it was unfair to treat him as a ,temporary em-ployee after 4 months' employment. Scott remarked thatHalter was primarily a typesetter, and that -he would prob-ably be returning to that trade. Halter agreed but statedthat he had made no effort to obtain that type of employ-ment. Scott repeated that Halter would probably be facinga layoff.Halter worked on March 4 and the morning of March 5. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt or about 2:15 that afternoon, Stout, the bindery lead-man, told him that there was no further work for him be-cause the Macey Multi-Binder had been shut down due tothe installation of other equipment. Nothing was said toHalter about calling in to find out whether there was workfor him. Halter asked Bentley, with whom he drove towork, to check with Ewing every morning as to whetherthere was work for Halter. Halter heard nothing furtherfrom the Company and has not been back to work since.On the basis of the record thus made, the General Coun-sel allegesthat Respondent denied Halter a raise in No-vember 1974 and, thereafter late in February 1975,changed his employment status from that of "indefinite" totemporary because of his union membership or activities orbecause the employees had selected the Union as their ex-clusive representative.The preponderance of the credible evidence fails to es-tablish that at the time Halter was hired, Ewing told himthat he would receive a wage review, much less a wageincrease, after 2 weeks. Nor does the evidence warrant afinding that Ewing told him that he would be employedindefinitely.On the contrary, it is more likely, as Ewingtestified, that he told Bentley, who had inquired about thejob for Halter, that the work would be temporary. Halterassumed that because Ewing did not specifically state thatthe job would be temporary he was justified in concludingthat his employment would be of indefinite duration. Evenso, this would not prevent Respondent from terminatingHalter's employment for any reason save that proscribedby the Act. There is no probative evidence, that Ewingmade any commitment to Halter regarding the duration ofhis employment, and it is unlikely that Ewing would havedone so in view of Halter's relative lack of experience as abindery employee and the uncertainty of available work inthat department.As to Scott's remark about letting the Union get him araise,while it may indicate the measure of Scott's antipathytoward unions, it is insufficient to establish that Halter wasdenied a raise because of his staunch union adherence.Moreover, the fact that Scott did, in fact, grant Halter araiseof 25 cents an hour in January, albeit as a reward forworking the late shift on the Government contract, negatesa discriminatory motive in denying him the raise in No-vember.It isfound that the allegations with regard to Halter havenot been sustained by the fair preponderance of the evi-dence.6.Douglas Wescott:Wescott was hired as a warehouse-man on October 14, 1974, and worked until November 18,1974, approximately 5 weeks, when his employment wasterminated. Although not eligible to vote in the election, hehad attended three company preelection meetings. At oneof these, he persistently questioned Scott about the identityof the owners of the Company and the trustees of the prof-it-sharing program. Scott revealed that his wife was the solestockholder and that he, his wife and Betty Haasis, hissecretary, constituted the board of directors.-About a week before the election, Douglas Wright, anestimator, askedWescott whether he considered Wright,who had been included in the list of voters, eligible to vote.Wescott told Wright that he did not consider him eligible.Scott overheard Wescott and told him that it was none ofhis concern since he was not even eligible to vote.On Saturday, November 2, Wescott attended a unionmeeting. The following Monday, Stout, the bindery lead-man, told Wescott that he had been unable to attend theunion meeting, and asked Wescott what had occurred.Asked how he knew that Wescott had attended the meet-ing, Stout changed the subject and left. -Early in November, in response to a question by DaleReiman, the Company's accountant, Wescott told him thathe believed that the Union would win the election by aslightmargin and ventured as one of the reasons that Scotthad been constantly harassing the employees.On the night of the election, after the balloting had takenplace,Wescott returned to the plant after making his deliv-eries and asked Paul Talbee, a pressman, the outcome ofthe election. Talbee told him the results. The two men wereengaged in conversation, with the press running, whenScott and Ewing approached them and asked Wescottwhether he was a pressman. Wescott replied that he wasnot, and Scott ordered him away from the press. As Wes-cott started to walk away, Ewing told him to punch out.The following Monday, November 18, Wescott arrivedat work between 2 and 3 hours late, probably the latest hehad ever come to work. Wescott conceded that he hadbeen late repeatedly during his 5 weeks of employment butattributed this to the condition of his car. Ewing had beenindulgent with Wescott to the point of letting him make uphis tardiness by working after hours. On the morning of theelection, however, convinced that he could not be morepunctual,Wescott offered to quit. Ewing tried to dissuadehim, saying that the Company needed him, and even of-fered to sell Wescott his Volkswagen van if he could ar-range financing.On the morning in question, shortly after Wescottpunched in, Scott reproved him for being late, told him hewas fired, and ordered him to punch out. Wescott toldScott of his alleged understanding with Ewing, but Scottdeclared that as employer he had the right to require hisemployees to be on time. After Scott left, Wescott re-marked to Ewing, who had been present but had remainedsilent during this conversation, "This wouldn't have hap-pened had the union lost the election on Friday." Accord-mg to Wescott, Ewing replied, "Perhaps you're right." Ew-ing denied that this dialogue took place, and in view of theself-serving nature, ofWescott's remark and his obviousattempts to elicit a damaging admission from Ewing, it isfound that Ewing did not agree with Wescott's assertion.There is no question of Wescott's habitual tardiness dur-ing his brief period of employment. According to his time-cards, out of 23 regular working days and two Saturdays,he reported punctually at 7:30 a.m. only once, on Thurs-day, October 17. On 3 regular working days, he was absentaltogether. On 22 days he was tardy,at leastan hour oneight occasions, and more than 4 hours on four occasions.Although Ewing had permitted him to work after regularhours to make up his tardiness so that he could attain a40-hour week, Ewing warned him repeatedly about hispoor attendance, although according to Wescott, he never THE LARIMERPRESS237threatened him with discharge.According to Ewing, about a week before the election,Wescott gave him 2-weeks' notice of his intention to quit.Stout,Wescott's leadman, confirmed that Wescott had toldhim, of his intention about the same time. Denying that hedischarged Wescott, Scott testified that he merely told himthat, if he intended to finish out the last week of his notice,he would have to report on time and that Wescott there-upon quit and obtained his final paycheck. According toStout,Wescott told him before leaving the plant that hehad quit.It goes without saying that the fact that Wescott may nothave had adequate means of transportation did not excusehis tardiness. The employees' handbook, which had beenfurnishedWescott, contained a statement of policy, ofwhich Wescott was admittedly aware, that repeated tardi-ness would furnish ground for dismissal. The fact that Ew-ing tolerated Wescott's tardiness, and even permitted himtomake up the time, did not constitute condonation orrequire Respondent to permit such tardiness indefinitely.This is especially true since Ewing repeatedly admonishedWescott about his tardiness and although he never threat-ened him with discharge, advised him to make other trans-portation arrangements.It is unnecessary to decide whether Wescott quit volun-tarily or whether Scott discharged him. It is clear thatWescott's separation was a direct result of his habitual tar-diness,which had furnished ample grounds for his dis-charge, and the fact that he may have exhibited a militantprounion attitude, as shown by the incidents previouslyrelated, did not insulate him against discharge for habitualtardiness.It is therefore found that Wescott's employment was ter-minated on November 18 for good cause, unrelated to anypurposes proscribed by the Act.Analysis of Contentions; Conclusions1.Respondent's economic defensesRespondent's basic contention is that its change in poli-cy of retaining employees during slack periods by provid-ing make-work tasks was dictated solely by reasons of eco-nomic expediency, and not as an instrument of retaliationagainst its employees for converting Respondent's plantinto a union shop. In support of its position, Respondentintroduced financial data, including profit-and-loss state-ments, as well as its Federal income tax return for fiscalyear 1973.Respondent has operated on a fiscal year, ending May31, since its inception. Since 1967, to and including May31, 1973,' Respondent had operated at a profit. In the fiscalyear ending May 31, 1974, Respondent sustained a net op-erating loss of $119,823, for tax purposes, and $51,884, as abook loss. According to the annual report for the calendaryear ending December 31, 1973, filed-with the secretary ofstate, the corporation had realized a gain in net worth of$66,866. This, however, according to Respondent, did notrepresent operating profit but rather capitalization of aproprietary interest in art work, plates, and other capitalassets, amounting to $90,000.During 1973, according to Scott, although the Companywas experiencing economic problems, it undertook to ex-pand its operations. In December 1973, Scott and othermanagement representatives, including its accountant, metat the Broadinoor Hotel, in Colorado Springs, to review itsfiscal situation and formulate plans for the future. Despitethe fact that Respondent's sales had declined in December1973, the Company, nevertheless, continued its policy ofretaining full-time employees in the performance of non-productive or make-work tasks, in the expectation of in-creased sales. To this end, the Company decided to in-crease its sales staff by three employees.Although no figures were introduced for the period, ac-cording to Scott, sales for the last 5 months of fiscal year1974 (January through May) decreased, with the month ofFebruary, the poorest in 3 years.14 Scott conferred withThomas Harding, Respondent's accountant, and instructedhim to make recommendations. After analyzing theCompany's financial condition, Harding told Scott that theCompany might be forced into bankruptcy by December1974 if affirmative action were not undertaken. Hardingconcluded that the preparatory department was over-staffed and operating inefficiently, a substantial cause, ac-cording to him, of the Company's plight. He, therefore,recommended- that the Company eliminate the position offull-time platemaker, then occuped by John Filbert, andreduce the stripping staff by one or two employees. Har-ding also recommended that the Company implement ef-forts to increase sales.Notwithstanding these recommendations, made soon af-ter the profit-and-loss statement for the year ended May31, 1974, became available, Scott took no immediate ac-tion.His explanation for his inaction was that he did notwish to move precipitately and that he was still optimisticthat if sales could be increased there would, be no necessityfor reduction in staff. It was not until late October, howev-er, according to Scott, that he became convinced that affir-mative action was imperative. Sales for the month of Octo-ber 1974, amounted to $121,083.46, the highest for anysinglemonth since the Company started doing business.This compared favorably with sales for the months ofMarch ($119,394.86) and May ($119,687.48), during eachof which the Company realized a net operating profit inexcess of $4,000., By contrast, on total sales of $121,000plus, for the month of October, the Company sustained anet operating loss of over $10,000. Sales for the month ofSeptember 1974, amounting $102,368.67, had resulted in aloss of $3,783. Sales for July, amounting to $93,579.20, hadresulted in a profit of in excess of $4,000.15 The number ofproduction employees working at least 20 hours a week14Compilations of sales and profit-and-loss statementsfor the Companyas a whole, aswell as for the camera and stripping department, covered onlythe period March 1974, through February 1975 During this period, accord-ing to Respondent, it was obliged to resort to short-termloan financing, forthe first timesince itsinception. As has already been mentionedearlier, thenet loss for the fiscal year ending May 31, 1974,amountedto $51,884 ac-cording to its books.-15For the 3 months following reduction in staff, commencing November18,thecorrespondingfigureswereasfollows.December,sales-$103,033 12,netoperatingprofit-$3,676 75,January,sales-$ 105,363.64,netoperatingprofit-$8,626.55;February,sales-$66,134.47 (loss-$1,363 31). 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDamounted to 25 for the week ending August 23; 28 for theweek ending September 20; 32 (the highest number sincethe week ending March 27) for the month of October; de-clining to 24 for the week ending November 22, the periodduring which the reduction in force commenced.16With regard to overstaffing and inefficiency in the pre-paratory department during the months of October andNovember, it is not seriously disputed that production em-ployees, including Filben, the platemaker, were not fullyoccupied every day. This, notwithstanding that Filbenmight have been required to work overtime on such days tocomplete special projects. The record indicates, however,thatit isnot uncommon in the printing industry for em-ployees in printing shops, such as Respondent's, not to befully occupied throughout the day. According to employ-ees with long experience in the industry, Erlacher, for one,such nonproductivetimeis characteristic of.the industry.Between September and - December 1974, Reiman,Harding's successor, undertook, on his own initiative, jobstudies to determine the amount of nonproductive timespent,by employees in the preparatory department. In re-porting theresults toScott, Reiman expressed the opinionthat the department was overstaffed and recommended theelimination of the position of journeyman platemaker andreduction in the staff of strippers. Although Erlacher, thejourneyman cameraman,was alsolaid off temporarily, hewas, as hasbeen seen, later restored to full-timeemploy-ment.In determining the amount of nonproductive time, Rei-man relied on timesheetsprepared by the employees in thepreparatory department. According to his definition, non-productive time consisted of any time not chargeable to aspecific job. The tasks of filing plates, assisting strippers,mixing chemicals, and cleaningpresses, all essential toRespondent's generaloperations, were treated by him asdowntime. Filben, the platemaker, (however, was not re-quired to keep timesheets but only a record of materialsused,which was noted on the job order.Based on hisanalysis of the timesheets, Reiman conclud-ed that there was a grossly disproportionateamount ofdowntime, as high as nearly 50 percentin some instances,including thecaseof Olguin, who operated the Chief 17press.Reiman admitted, however, that he had erroneouslyincluded as nonproductive time work performed by prepa-ratory department employees, who worked in the binderywhen there was no work in their own department.According to Reiman, he conducted his studies on aweekly basis, after making up each payroll, and continuedthis until about December 7, furnishing Scott with the re-16 For the week ending December 27, the number dropped to 19, for theweek ending January 25, 20, and for the week ending February 2, 19 Re-spondent contends that the peak number of employees in October resultedfrom the indiscriminate hiring by John Stumpf, plant superintendent fromAugust 12 to September 6, and that some of these employees reported forwork after his termination According to a list prepared by the Company,however, seven of those hired by Stumpf had left by November 18 JamesBentley, hired by Stumpf, is still in Respondent's employ Rafael Gonzalezand Gonzalo Botello were hired by Stumpf, one of them replacing RichardWestra, a stripper who left Respondent's employ in July. Olguin, DouglasHalter,and Douglas Wescott,also alleged to have been discriminatedagainst, and Mark Thornburgh, were hired in September and October afterStumpf's termination.--sults of his studies from time to time. It is noteworthy thatReiman commenced these studies on his own initiative, ac-cording to him (about 2 weeks after the filing of theUnion's representation petition), suggesting that the stud-iesmay have been undertaken to establish a predicate forthe reductions in force, which commenced the first work-ing day after the election.While'the statistical data introduced by Respondent maynot be conclusive, the evidence is sufficient to warrant afinding that Respondent's action may have been economi-cally justified. The issue, however, is whether, inchangingits long-established policy of retaining employees duringslack periods by assigning them to make-work tasks, Re-spondent was motivated solely by reason of economic ne-cessity or, in whole or material part, by a purpose to retali-ate against the employees for electing the Union as theirbargaining agent.-In resolving this issue, it is appropriate to consider thebackground against which Respondent's action was taken.It should be noted, at the outset, that by its own admissionRespondent had never previously resorted to layoffs or re-duction in hours of work, even when productive work wasnot available. Instead, it kept employees occupied at vari-ous maintenanceand make-work projects.The employees' handbook, which predated the advent ofthe Union, distributed to all employees, recites, "It shouldbe noted that no one has been laid off in the history of theCompany for lack of work."This policy was reiterated at a company preelectionmeeting by Scott or Johnson and was confirmed by variousemployees at the meeting who stated that, during the sameperiod the year before, they had painted walls and waxedand sealed floors when there was no regular work for themto do. On November 7, a week before the election, Scottdistributed a letter to all unit employees, which, while pur-portedly setting forth their rights to self-determination,stressed the benefits the Company had provided, includingsubstantial overtime, a lucrative profit-sharing plan, andpaid hospitalization and insurance, while arguing the ad-verse effects of strikes and union regimentation. More sig-nificantly, despite its claim that economic conditions com-pelled a change in its policy of retaining employees duringslack periods, Respondent wrote:Your work at the Larimer Press is steady. There hasNEVER been a-layoff in the history of the Compa-ny-over 7 years! Ask anymemberof the Unionwhether they have been kept on the payrollfull time.When we have been short of work in the plant, ratherthan lay off, pressmen have worked in the bindery,strippers have worked in the bindery, employees fromall departments have been give fill-work-sometimespainting, etc., so they would receive a full week's payat no reduction in their regular pay!The Unionwill notpermit this! 17It is undisputed that, as early as December 1973, Re-spondent was aware of its financial problems. This wasdiscussed at the management meeting at the BroadmoorHotel, when Respondent decided to expand its sales forcein the hope of increasing sales, as well as to eliminate labor17 It has not been alleged or contendedthat the letterin its entirety consti-tutes a violation of Sec 8(a)(1) THE LARIMER PRESS239inefficiencies. Harding was assigned the task of making thestudies with instructions to report to Scott. On February20, Scott issued a confidential memorandum to GeneralManager -Johnson and Plant Superintendent Elder, inwhich he expressed the opinion that the Company wasoverstaffed in relation -to the volume of work and that theemployees were engaging in too much visiting and incur-ring excessive nonproductive time. According to Scott, this-had been a chronic problem.By March 1974, Scott contended, the Company had "ab-solutely reached the limit" with regard to nonproductivetime. In July 1974, after the corporate tax return had be-come available, Scott asked Harding to ,make recommen-dations.Harding recommended action to increase sales,eliminate the platemaker's job and the layoff of one strip-per. Harding also reported overstaffing in the art, press andbindery departments but made no recommendations withregard to these departments. Scott took no action onHarding's recommendations, allegedly because he wantedto make. "some personal observations." As late as Septem-ber 17, when the Union filed its representation petition,,Respondent had taken no action regarding reduction ofstaff.According to Scott, he was still optimistic about theprospects of increasing sales. Early in November, on ad-vice of counsel, Scott decided to withhold action while theelection campaign was in progress. Scott testified that afinal decision.to reduce staff was not made until the weekof-November 11, a week before the election. Elsewhere,Scott testified that the only decision made was that reduc-tions in staff would be necessary if sales did not increase.The selection of persons to be laid off was not made untilFriday night, November 15, in a 2-hour meeting, held soonafter the election. On prior advice-of counsel, Scott selectedNovember-18 as the date for reductions in staff.Scott testified that the decision to delay action until afterthe election was made, upon advice of counsel, to avoidany charge of unfair labor practices or interference withthe election. No satisfactory explanation has been offered,however, for Respondent's failure to take action any timebetween December 1973, and September 17, 1974, otherthan its optimism concerning increased volume of sales.Such -optimism, in the face of the dire economic circum-stances which Scott portrayed, appears unrealistic, consid-ering his evident business acumen.Moreover, Scott's letter to the employees on November7, a week before the election, far from giving any hint ofimminent layoffs, reiterates the Company's policy againstlayoffs and solicits the allegiance of the employees on thatground. This statement of position on such a crucial issuecan scarcely be discounted as election propaganda.This is not to suggest that once an employer has estab-lished a policy-of -retaining employees during slack periodsby creating make-work tasks, -the employer is permanentlycommitted to such a policy. Obviously, changed businessconditions may require reconsideration of this policy. Buthere, the employer, at a time when it contended that ad-verse business conditions compelled it to resort to reduc-tions in force, not only withheld this information from itsemployees but shortly before the election, with the obviousintention of influencing the employees to vote against theUnion, deliberately reiterated a longstanding policy of re-taining its full complement of employees even during pe-riods of slack work. This gives rise to the inference eitherthat Respondent's economic position was not as critical asit later maintained or that if it was Respondent was contentto continue this' policy-as long as the employees refrainedfrom selecting the Union as their bargaining agent.Scott reaffirmed this policy in various discussions -withindividual employees. Thus, Scott told Bentley, before-theelection, that in a ,union shop when work was slack, em-ployees would- be- laid off in contrast to the situation inRespondent's plant where, Scott related, that a year earlier,during the -Christmas period when work was slack,Respondent's employees` were assigned to painting wallsand- sealing,the floor. On the morning of November 18,after the election, after- outlining the conditions -underwhich employees -would be working, Scott told Bentley,"This is what you people voted for; and this is what youwill get" In the same conversation, Scott also told Bentleythat, although the Union won the election, he intended torun the shop in his own way and would "go bankrupt"before submitting to a union. During the preelection peri-od, Scott had stated to Filben that if the Union won theelection the Company would have no control over layoffsand admonished him to "let this govern how you vote."During this discussion, according to Johnson, who waspresent, in discussing the Company's make-work policy,Scott stated that the Company would prefer to retain em-ployees of Filben's caliber, performing make-work tasks,rather than laying them off, whereas if the Union becamebargaining representative, it would be entitled to be con-sulted regarding layoffs.Again, on the morning of November 18, when Botelloquestioned Scott about the reasons for his layoff, since hehad been led to believe that his job was secure, Scott retort-ed, "You brought.this upon yourself." "You voted for theunion." Furthermore, on the same morning, Scott ac-knowledged to Olguin that he probably would not negoti-ate with the Union.-The record leaves no doubt that Scott, representing thepolicy of the Company, was adamantly opposed to theunionization of the employees. This was amply demon-strated in his statements to employees, both at companypreelectionmeetings, as well as in individual discussionswith the employees both before and "after the election, re-lated earlier.His remarks to employees after the electionamply demonstrated his chagrin at the results of the elec-tion. Scott reacted to this almost immediately and, on thevery night of the election, held a meeting of managementrepresentatives at which it was decided to announce reduc-tion in hours and the call-in requirement, followed by lay-offs.Despite Respondent's purported explanation for the de-lay in instituting the reduction in force, the timing of theaction, the very first working day after the election, canhardly be accounted as coincidence, considering that Re-spondent had delayed any action for nearly a year afterdiscovering its unfavorable financial condition. Rather, theconclusion is warranted that, whatever its financial condi-tion for the year preceding the election, Respondent con-tinued to adhere to its longstanding policy of avoiding lay- 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffs, retaining employees during slack periods, andassign-ing them to make-work tasks until it became apparent thatthe employees had selected the Union as their bargainingrepresentative.It is,therefore, found, upon the basis of the foregoingand upon the entire record, that Respondent changed itspolicy of avoiding layoffs by providing make-work tasks,and resorted to reduction in hours of work, call-in require-ments, and layoffs, in whole or substantial part, in retalia-tion against its employees for designating the Union astheir bargaining agent, in disregard of Respondent's exhor-tations and admonitions.It is further found that Respondent selected the employ-ees involved, excepting Halter and Wescott, for discrimina-tory treatment because of their known union sympathyand advocacy.It isunnecessary, in order to establish com-pany knowledge of their union affiliation, to rely on theUnion's letter of November 20, setting forth the names ofthe union committee. Apart from the fact that Respondentdenies that Scott was aware of this letter at any time priortoDecember 3, Respondent contends that of the six com-mittee members names in the letter, only three, Filben, Er-lacher, and Olguin, are alleged to have been the victims ofdiscrimination. The fact that none of the other three com-mittee members was affected by Respondent's action doesnot establish the absence of discrimination with respect tothe others.18The record establishes that Respondent was fully awareof the union sympathies and allegiance of the employeesaffected by Respondent's action. Filben candidly advisedScott when he was hired of his union, affiliation and em-ployment at various union shops. He was an outspokenunion advocate at management preelection meetings and,at a meeting the day before the election, took issue withScott regarding the Union's pension plan. He was alsoasked by Scott to secure current information about theUnion's dues structure, wage scale, and pension plan andto procure a copy of the Union's bylaws, as well as thecollective-bargaining contract with another printing plant.More significantly, on Tuesday, November 19, Scott hadaccused Filben of attempting to foment a strike and taunt-ed him with the remark that Filbert's plan had not workedand that the plant was "still in operation."Erlacher, the cameraman, was similarly outspoken in fa-vor of the Union at preelection management meetings, inwhich he expressed indifference to the Company's profit-18 "An employer's failure to discharge all the union adherents does notnecessarily indicate an absence of discriminatory intent as to those he diddischarge."W C. Nabors, d/b/a W C Nabors Company,89 NLRB 538(1950), enfd. 196 F.2d 272 (C.A. 5, 1952);Duro Test Corporation,81 NLRB976 (1949);StewartWarner Corporation,55 NLRB 593 (1944) It is notnecessary, nor is it ordinarily feasible to discharge or fail to recalleveryunion member or adherent in order to discourage union activities This maybe accomplished by making "an example" of some of the union adherents.N L R.B. v. Link-Belt Co,311 U S. 584, 602 (1941),N L R B v. NationalGarment Company,166 F.2d 233, 238 (C.A. 8, 1948), cert. denied 334 U.S.845; Montgomery Ward & Co v N.L.R.B.,107 F.2d 555, 559 (C A. 7, 1939);F.W. Woolworth Co v. N.L.R.B.,121 F2d 648, 661-662 (C.A. 2, 1941),Shedd-Brown Mfg. Co,102 NLRB 742 (1953) (Supplemental Decision andOrder, 103 NLRB 905 (1953) ), enfd 213 F.2d 163, 174 (CA. 7, 1954);Broward Marine Inc.,112 NLRB 1443 (1955), fn1;Santa Fe Drilling Com-pany,171NLRB 161 (1968).sharing plan, and made negative remarks about the press-room, which he compared unfavorably to similar plants inGermany. It is obvious that Scott assumed that Erlacherwas an active union member. Although Erlacher was laidoff for a comparatively short time before he was ultimatelyrestored to full employment, this was undoubtedly becauseErlacher was the only regular camera operator in the plant,performing one of the mostessentialjobs in Respondent'soperation.As regards Olguin, he, too, like Filben and Erlacher, wasa member of the union committee-and outspoken on behalfof the Union at preelection management meetings. On themorning of November 18, Olguin criticized Scott for whathe regarded as changes in working conditions, and remind-ed Scott that the employees had elected the Union as theirrepresentative, only to be told that Scott would not negoti-ate with the Union and that instead of going up Olguin'swages would go down.Itwill also be recalled that, about mid-December, in aconversation with Bentley, Scott, referring to the rumorthat Olguin was to be appointed shop steward, made theethnic slur about Olguin and his ability to act as shop stew-ard and represent Bentley on the bargaining committee.Furthermore, it is evident, from Scott's conversations withOlguin of November 18, and Scott's admitted awareness ofthe rumor regarding Olguin's appointment as shop stew-ard, that Scott was aware of Olguin's union sympathies.While there may be no direct evidence linking Botelloand Gonzalez with the Union, for reasons hereinafter stat-ed, this does not preclude a finding of discrimination. Nordoes Scott's testimony that Botello allegedly told him thathe had voted against the Union and wanted to know whyhe had been laid off establish that Scott did not himselfbelieve that Botello supported the Union.Although the General Counsel attempted to establishthat the employees alleged to have been discriminatedagainst had engaged in specific union activity, this is notindispensable to a finding of discrimination. Respondentwas not so much concerned with the,individual activities ofthe employees involved as with the fact that a majority ofthe employees had voted in favor of the Union, and that itwas determined to punish the employees for exercisingtheir right of self-determination. Its change of policy,therefore, affected both prounion employees and thosewhose union sympathies were unknown, and thus discour-aged union activities of all employees, union or non-union. 19It is, therefore, unnecesary to establish that Respondenthad actual knowledge of the union activities of Botello andGonzalez when it engaged in the discrimination againstthem.It is, therefore, found that, by requiring John Filben,Henry Erlacher, Gonzalo Botello, Rafael Gonzalez, andRodney Olguin, on or after November 18, 1974, to clockout after completing their last job of the day and to call indaily thereafter for work assignments, and by dischargingsaid Filben on December 3, 1974, because of their union orconcerted activity to discourage membership in the Union,Respondent has engaged in unfair labor practices within19Cf.L.B. Foster Company,192 NLRB 319 (1971) THE LARIMER PRESS241the meaning of Section 8(a)(3) of the Act.It is further found that, by instituting this change of poli-cy as a means of retaliation against its employees becauseof their union or other concerted activities, particularly inthe selection of the Union as their bargaining agent, Re-spondent has interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed in Section 7,thereby engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.Apart from the change in working conditions, the com-plaint, as amended, alleges as a violation of Section 8(a)(1)of the Act, two statements by Scott. The first is the-state-ment to Halter that, since he had always worked in unionshops, he should let the Union get him a raise. The secondis the statement to Olguin that Respondent would operateits business as it pleased even though the Union won theelection. Both statements are too ambiguous to warrant afinding of interference, restraint, or coercion.Scott, however, made numerous statements, previouslyrelated, which have not been alleged as violations of Sec-tion 8(a)(1), but which were fully litigated. In general, it hasbeen found that Scott made the statements substantially asattributed to him. It is, therefore, found that by Scott'sstatements to employees that wages would be reduced rath-er than increased'if the Union became bargaining agent;that Respondent would refuse to bargain with the Unionand would go bankrupt before doing so; by stating to em-ployees, after the election, that they were in the predica-ment in which they found themselves because they hadvoted for the Union; and by statements in a similar vein,Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the Act,thereby violating Section 8(a)(1) of the Act 20IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, it will be recommended that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It has been found that Respondent has discriminated inregard to the hire and tenure of employment of John Fil-20 Respondent has filed 45 proposed findings of fact and 3 proposed con-clusions oflaw. Respondent's proposed findings are, with relatively fewexceptions, so prolix, discursive, and argumentative as to render it impracti-cal to rule on each separately To the extent they are inconsistent with thefindings of fact made herem, they are to be deemed denied.Respondent'sproposedconclusionsof law 1 to 4,inclusive,are hereby denied.ben,Henry Erlacher, Rodney Olguin, Gonzalo Botello,and Rafael Gonzalez, by reducing their hours of employ-ment, requiring them to call in on a daily basis to ascertainwhether work was available for them and laying off saidemployees, temporarily or permanently, and by discharg-ing John Filben, on or about December 3, 1974, and there-after failing and refusing to reinstate him, all because theyhad engaged in protected union activity, to discouragemembership in a labor organization in violation of Section8(a)(3). Erlacher was reinstated to full-time employment onor about March 22, 1975, and Botello and Gonzalez wereoffered reinstatement on or about February 7, 1975; whichBotello refused but Gonzalez accepted. It will, therefore,not be required that they be offered reinstatement. It will,however, be recommended that Respondent offer Filbenand Olguin immediate and full reinstatement to their for-mer positions or, if those positions no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and make said Fil-ben, Erlacher, Olguin, Botello, and Gonzalez whole for anyloss of pay they may have suffered as a result -of discrimi-nation against them, as shown below, less theirnet earn-ings during such period, with backpay computed on aquarterly basis, plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB 289(1950), andIsis Plumbing & Heating Co.,138 NLRB 716(1962). The periods of backpay for which each of said em-ployees shall be made wholeis asfollows:John Filben-from November 18, 1974, to the date ofRespondent's offer of reinstatement; Henry Erlacher-from November 18, 1974, to March 22, 1975; Rodney 01-guin-fromNovember 18, 1974, to the date ofRespondent's offer of reinstatement; Gonzalo Botello-from November 18, 1974, to February 7, 1975, the date ofRespondent's offer of reinstatement which he refused; Ra-faelGonzalez-from November 18, 1974, to February 10,1975, the date of Respondent's offer of reinstatement,which he accepted.At the outset of the hearing, while the Company's excep-tions to the Regional Director's report and recommenda-tions in the representation proceedings were still pendingbefore the Board, the Charging Party put Respondent onnotice that it would seek aGisselremedy, requiring Re-spondent to bargain with the Union. The unfair labor prac-tices in which Respondent has engaged, including discrimi-nation in regard to hire and tenure of employment, and thecoercive statements by Scott to various employees, previ-ously detailed, constitute unfair labor practices so perva-sive as to warrant such a remedy. The rationale for holdingthat a bargaining order is the appropriate remedy undersuch circumstances is that the employer has engaged inconduct which prevents the holding of a free and fair elec-tion, and the coercive effect of those unfair labor practiceson the election atmosphere cannot be dissipated by the useof traditional Board remedies 21 Here, the election has al-ready been held, the objections and exceptions overruled,and the Union finally certified as exclusive bargaining rep-resentative. The Union argues that if, because of the perva-sive nature of Respondent's unfair labor practices, it would21N L.R.B.v.GisselPacking Co, Inc.,395 U S. 575 (1969). 242DECISIONSOF NATIONALLABOR RELATIONS BOARDhave been entitled to a bargaining order even if it had lostthe election,a fortiorilogic would dictate that a bargainingorder should issue where the Union has, in fact, achievedBoard certification. This result would appear to be a logi-cal extension of theGisselholding. The employees oughtnot to be subjected to further delay in obtaining represen-tation by requiring the filing of another unfair labor prac-tice charge of refusal to bargain in order to vindicate theirrights under the Act.-Itwill, therefore, further be recommended that Respon-dent be required to bargain with the Union as exclusiverepresentative of the employees in the appropriate unit.In view of the pervasive nature of Respondent's unfairlabor practices, including discrimination in regard to thehire and tenure of its employees, manifesting an attitude ofopposition to the purposes of the Act, it will further- berecommended, to protect the rights of employees generally,that Respondent be required to cease and desist in anymanner from interfering with, restraining, -or coercing em-ployees in the exercise of rights guaranteed in the Act.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.M. S. P. Industries, Inc., d/b/a TheLarimer Press,Respondent herein, is,and all timesmaterialherein hasbeen, an employer engaged in commerce and in a businessaffecting commercewithin themeaning of Section2(2), (6),and (7) of the Act.2.Graphic ArtsInternationalUnion, Local No. 276,AFL-CIO, the Union herein,is,and all times materialherein has been, a labor organizationwithinthe meaningof Section2(5) of the Act.3.By the variousstatements and remarks of Scott toemployees during the preelection campaign and after theelection, previously related; by changing its policy of re-taining employees to perform nonproductive work whenregularwork was not available, and requiring them toclock out on the completion on the job on which they wereworking, and calling in to inquire whether work was avail-able for them; and, by the totality of such conduct, Re-spondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7,thereby violating Section 8(a)(1) of the Act. -4.By discriminating in regard to the hire and tenure ofemployment of John Filben, Henry Erlacher, Rodney 01-guin, Gonzalo Botello, and, Rafael Gonzalez, in the mannerindicated in the Remedy, because they had engaged in pro-tected union activities, thereby discriminating in regard totheir hire and tenure of employment to discourage mem-bership in a labor organization, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(3), and has thereby interfered with, restrained, andcoerced employees in the exercise of rights -guaranteed inSection 7, thereby violating Section 8(a)(1). of the Act..5.Respondent has not discriminated in regard to thehire and tenure of -employment of Douglas Halter andDouglas Wescott to discourage membership in the Union,in violation of Section 8(a)(3)-of the Act.6.All production and maintenance employees includingart department employees; excluding all office clerical em-ployees, salesmen, professional employees, guards and su-pervisors as defined in the Act, constitute an appropriateunit for purposes of collective-bargaining within the mean-ing of Section 9(b) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]